--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




NU SKIN ENTERPRISES, INC.


$125,000,000


MULTI-CURRENCY


PRIVATE SHELF FACILITY




PRIVATE SHELF AGREEMENT


AUGUST 26, 2003



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------








                                               Table of Contents
                                                                                                             Page

1.       AUTHORIZATION OF ISSUE OF NOTES.........................................................................1

2.       PURCHASE AND SALE OF NOTES..............................................................................2

2A       [Intentionally Omitted.]................................................................................2

         2B(1).   Facility.......................................................................................2

         2B(2).Issuance Period...................................................................................2

         2B(3).Request for Purchase..............................................................................2

         2B(4).Rate Quotes.......................................................................................3

         2B(5).Acceptance........................................................................................3

         2B(6).Market Disruption.................................................................................4

         2B(7).Facility Closings.................................................................................4

         2B(8).Fees..............................................................................................5

3.       CONDITIONS OF CLOSING...................................................................................7

                  3A.      Certain Documents.....................................................................7

                  3B.      Opinion of Purchaser's Special Counsel................................................8

                  3C.      Representations and Warranties; No Default............................................9

                  3D.      Purchase Permitted by Applicable Laws.................................................9

                  3E.      Payment of Fees.......................................................................9

                  3F.      Counterpart Amended and Restated Collateral Agency and Intercreditor Agreement........9

                  3G.      Issuer Subsidiary Counterpart.........................................................9

                  3H.Subsidiary Guaranty or Foreign Subsidiary Guaranty..........................................9

4.       [Intentionally Omitted.]...............................................................................10

5.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY..........................................................10

         5.1      Organization; Power and Authority.............................................................10

         5.2      Authorization, etc............................................................................10

         5.3      Disclosure....................................................................................10

         5.4      Organization and Ownership of Shares of Subsidiaries; Affiliates..............................11

         5.5      Financial Statements..........................................................................11

         5.6      Compliance with Laws, Other Instruments, etc..................................................12

         5.7      Governmental Authorizations, etc..............................................................12


                                                          -i-




                                             Table of Contents
                                                  (continued)
                                                                                                             Page

         5.8      Litigation; Observance of Agreements, Statutes and Orders.....................................12

         5.9      Taxes.........................................................................................13

         5.10     Title to Property; Leases.....................................................................13

         5.11     Licenses, Permits, etc........................................................................13

         5.12     Compliance with ERISA.........................................................................14

         5.13     Private Offering by the Company...............................................................14

         5.14     Use of Proceeds; Margin Regulations...........................................................15

         5.15     Existing Indebtedness and Liens...............................................................15

         5.16     Foreign Assets Control Regulations, etc.......................................................15

         5.17     Status under Certain Statutes.................................................................15

         5.18     Environmental Matters.........................................................................16

         5.19     Hostile Tender Offers.........................................................................16

6.       REPRESENTATIONS OF THE PURCHASERS......................................................................16

         6.1      Purchase for Investment.......................................................................16

         6.2      Source of Funds...............................................................................17

7.       INFORMATION AS TO COMPANY..............................................................................18

         7.1      Financial and Business Information............................................................18

         7.2      Officer's Certificate.........................................................................21

8.       PREPAYMENT OF THE NOTES................................................................................22

         8.1      Required Prepayments..........................................................................22

         8.2      Optional Prepayments with Make-Whole Amount...................................................22

         8.3      Allocation of Partial Prepayments.............................................................22

         8.4      Maturity; Surrender, etc......................................................................23

         8.5      Purchase of Notes.............................................................................23

         8.6      Make-Whole Amount.............................................................................23

9.       AFFIRMATIVE COVENANTS..................................................................................26

         9.1      Compliance with Law...........................................................................27

         9.2      Insurance.....................................................................................27

         9.3      Maintenance of Properties.....................................................................27

         9.4      Payment of Taxes and Claims...................................................................27


                                                                -ii-



                                               Table of Contents
                                                  (continued)
                                                                                                             Page
         9.5      Corporate Existence, etc......................................................................28

         9.6      Security; Execution of Pledge Agreement, Foreign Subsidiary Guaranty and Subsidiary Guaranty..28

         9.7      Maintenance of Ownership......................................................................30

         9.8      Pari Passu Ranking............................................................................30

         9.9      Payment of Notes and Maintenance of Office....................................................30

10.      NEGATIVE COVENANTS.....................................................................................31

         10.1     Transactions with Affiliates..................................................................31

         10.2     Merger, Consolidation, Sale of Assets, etc....................................................31

         10.3     Liens.........................................................................................34

         10.4     Minimum Consolidated Net Worth................................................................35

         10.5     Limitation on Indebtedness....................................................................36

         10.6     Minimum Fixed Charges Coverage................................................................36

         10.7     Nature of the Business........................................................................36

         10.8     Designation of Restricted and Unrestricted Subsidiaries.......................................36

         10.9     Limitation on Swap Agreements.................................................................37

         10.10    Limitation on Restricted Payments.............................................................37

11.      EVENTS OF DEFAULT......................................................................................37

12.      REMEDIES ON DEFAULT, ETC...............................................................................40

         12.1     Acceleration..................................................................................40

         12.2     Other Remedies................................................................................40

         12.3     Rescission....................................................................................41

         12.4     No Waivers or Election of Remedies, Expenses, etc.............................................41

13.      REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES..........................................................41

         13.1     Registration of Notes.........................................................................41

         13.2     Transfer and Exchange of Notes................................................................42

         13.3     Replacement of Notes..........................................................................42

14.      PAYMENTS ON NOTES......................................................................................43

         14.1     Place of Payment..............................................................................43

         14.2     Home Office Payment...........................................................................43


                                                            -iii-



                                               Table of Contents
                                                 (continued)
                                                                                                             Page

         14.3     Currency of Payments..........................................................................43

         14.4     Payments Free and Clear of Taxes..............................................................44

15.      EXPENSES, ETC..........................................................................................45

         15.1     Transaction Expenses..........................................................................45

         15.2     Survival......................................................................................45

16.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT...........................................46

         17.2     Notes held by Company, etc....................................................................47

18.      NOTICES................................................................................................47

21.      GUARANTEED OBLIGATIONS.................................................................................49

         21.1     Guaranteed Obligations........................................................................49

         21.2     Payments and Performance......................................................................50

         21.3     Releases......................................................................................50
         21.4     Waivers.......................................................................................51

         21.5     Marshaling....................................................................................52

         21.6     Immediate Liability...........................................................................53

         21.7     Primary Obligations...........................................................................53

         21.8     No Reduction or Defense.......................................................................53

         21.9     Subordination.................................................................................54

         21.10    No Election...................................................................................55

         21.11    Severability..................................................................................55

         21.12    Appropriations................................................................................55

         21.13    Other Enforcement Rights......................................................................55

         21.14    Invalid Payments..............................................................................56

         21.15    No Waivers or Election of Remedies; Expenses; etc.............................................56

         21.16    Restoration of Rights and Remedies............................................................56

         21.17    No Setoff or Counterclaim.....................................................................56

         21.18    Further Assurances............................................................................56

         21.19    Survival......................................................................................57

22.      JUDICIAL PROCEEDINGS...................................................................................57

                                                             -iv-



                                                Table of Contents
                                                   (continued)
                                                                                                              Page

         22.1     Consent to Jurisdiction.......................................................................57

         22.2     Service of Process............................................................................57

         22.3     No Limitation on Service or Suit..............................................................57

23.      MISCELLANEOUS..........................................................................................58

         23.1     Successors and Assigns........................................................................58

         23.2     Accounting Principles.........................................................................58

         23.3     Payments Due on Non-Business Days.............................................................58

         23.4     Severability..................................................................................58

         23.5     Construction..................................................................................58

         23.6     Counterparts..................................................................................58

         23.7     Governing Law.................................................................................59

         23.8     Binding Agreement.............................................................................59

SCHEDULES

Schedule A .......-   Defined Terms
Schedule B........-   Unrestricted Subsidiaries
Schedule 5.8......-   Litigation
Schedule 5.11.....-   Licenses, Permits, etc.
Schedule 10.3.....-   Liens

EXHIBITS

Exhibit A ........-   Form of Note
Exhibit B.........-   Form of Request for Purchase
Exhibit C.........-   Form of Confirmation of Acceptance
Exhibit D.........-   Form of Opinion
Exhibit E ........-   Form of Subsidiary Guaranty
Exhibit F.........-   Form of Amended and Restated Subordination Agreement
Exhibit G.........-   Form of Amended and Restated Collateral Agency and Intercreditor
                       Agreement



                                                         -v-



NU SKIN ENTERPRISES, INC.
ONE NU SKIN PLAZA
75 WEST CENTER STREET
PROVO, UTAH 84601


August 26, 2003

Prudential Investment Management, Inc. (“Prudential”)
Each Prudential Affiliate (as hereinafter
defined) which becomes bound by certain
provisions of this Agreement as hereinafter
provided (together with Prudential,
the “Purchasers”)

c/o Prudential Capital Group
Four Embarcadero Center
Suite 2700
San Francisco, California 94111

Ladies and Gentlemen:

        The undersigned, Nu Skin Enterprises, Inc., a Delaware corporation (the
“Company”), and each Issuer Subsidiary which from time to time may execute a
Confirmation of Acceptance or issue Notes hereunder, hereby agree with the
Purchasers as follows:


1.        AUTHORIZATION OF ISSUE OF NOTES.

        The Company (or in the case of an Issuer Subsidiary, such Issuer
Subsidiary) may authorize the issue of its senior promissory notes (the “Notes”)
in the aggregate principal amount of $125,000,000 (including the equivalent in
the Available Currencies), to be dated the date of issue thereof, to mature, in
the case of each Note so issued, no more than ten years after the date of
original issuance thereof, to have an average life of not more than seven years,
to bear interest on the unpaid balance thereof from the date thereof at the rate
per annum, to rank pari passu with all other outstanding Notes, and to have such
other particular terms, as shall be set forth, in the case of each Note so
issued, in the Confirmation of Acceptance with respect to such Note delivered
pursuant to Section 2B(5), and to be substantially in the form of Exhibit A
attached hereto. The terms “Note” and “Notes” as used herein shall include each
Note delivered pursuant to any provision of this Agreement and each Note
delivered in substitution or exchange for any such Note pursuant to any such
provision. Notes which have (i) the same final maturity, (ii) the same scheduled
principal prepayment dates, (iii) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods, (vi) the same currency
specification, (vii) the same issuer, and (viii) the same date of issuance
(which, in the case of a Note issued in exchange for another Note, shall be
deemed for these purposes the date on which such Note’s ultimate predecessor
Note was issued), are herein called a “Series” of Notes. The Notes shall at all
times be

1

guaranteed by all current and future Material Domestic Subsidiaries of the
Company (the “Subsidiary Guarantors”) pursuant to the Subsidiary Guaranty, and
shall at all times, at the option of the Company, either be (x) secured by a
pledge of the Pledged Securities of each Material Foreign Subsidiary pursuant to
the Pledge Agreement or (y) guaranteed by each Material Foreign Subsidiary
pursuant to a Foreign Subsidiary Guaranty. Certain capitalized terms used in
this Agreement are defined in Schedule A; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.


2.        PURCHASE AND SALE OF NOTES.

        2A     [Intentionally Omitted.]

        2B(1).     Facility. Prudential is willing to consider, in its sole
discretion and within limits which may be authorized for purchase by Prudential
and Prudential Affiliates from time to time, the purchase of Notes pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Notes
is herein called the “Facility.” At any time, the aggregate principal amount of
Notes stated in Section 1, minus the aggregate principal amount of Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time, is herein called
the “Available Facility Amount” at such time. For purposes of the preceding
sentence, all aggregate principal amounts of Notes and Accepted Notes shall be
calculated in Dollars with the aggregate amount of any Notes denominated or
Accepted Notes to be denominated in any Available Currency other than Dollars
being converted to Dollars at the rate of exchange used by Prudential to
calculate the Dollar equivalent at the time of the applicable Acceptance under
Section 2B(5). NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING
THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE
OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS
WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE
CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

        2B(2).     Issuance Period. Notes may be issued and sold pursuant to
this Agreement until the earlier of (i) the third anniversary of the date of
this Agreement (or if such anniversary is not a New York Business Day, the New
York Business Day next preceding such anniversary) and (ii) the thirtieth day
after Prudential shall have given to the Company, or the Company shall have
given to Prudential, written notice stating that it elects to terminate the
issuance and sale of Notes pursuant to this Agreement (or if such thirtieth (30)
day is not a New York Business Day, the New York Business Day next preceding
such thirtieth (30) day). The period during which Notes may be issued and sold
pursuant to this Agreement is herein called the “Issuance Period.”

        2B(3).     Request for Purchase. The Company may from time to time
during the Issuance Period make requests for purchases of Notes (each such
request being herein called a “Request for Purchase”). Each Request for Purchase
shall be made to Prudential by

2

telefacsimile or overnight delivery service to the applicable address set forth
in the Information Schedule, and shall (i) specify the currency (which shall be
an Available Currency) of the Notes covered thereby, (ii) specify the aggregate
principal amount of Notes covered thereby, which, in the case of the initial
draw, shall not be less than $10,000,000 (or its equivalent in another Available
Currency) or which, in the case of any subsequent draw, shall not be less than
$5,000,000 (or its equivalent in another Available Currency), and not be greater
than the Available Facility Amount at the time such Request for Purchase is
made, (iii) specify the principal amounts, final maturities, principal
prepayment dates and amounts and interest payment periods (quarterly or
semi-annually in arrears, with quarterly available only in the case of Notes
denominated in Dollars) of the Notes covered thereby, (iv) specify the use of
proceeds of such Notes, (v) specify the proposed day for the closing of the
purchase and sale of such Notes, which shall be a Business Day during the
Issuance Period not less than 6 Business Days (or, if the issuer of such notes
will be an Issuer Subsidiary organized in a jurisdiction outside of the United
States, not less than 15 Business Days) and not more than 42 days after the
making of such Request for Purchase, (vi) specify the number of the account and
the name and address of the depository institution to which the purchase prices
of such Notes are to be transferred on the Closing Day for such purchase and
sale, (vii) certify that the representations and warranties contained in Section
5 are true on and as of the date of such Request for Purchase and that there
exists on the date of such Request for Purchase no Event of Default or Default,
(viii) specify the issuer of the Notes (which shall be the Company or an Issuer
Subsidiary), and (ix) be substantially in the form of Exhibit B attached hereto.
Each Request for Purchase shall be deemed made when received by Prudential.

        2B(4).     Rate Quotes. Not later than two (2) Business Days after the
Company shall have given Prudential a Request for Purchase pursuant to Section
2B(3), Prudential may, but shall be under no obligation to, provide to the
Company by telephone or telefacsimile, in each case between 9:30 a.m. and 1:30
p.m. New York City local time (or such later time as Prudential may elect)
interest rate quotes for the several currencies, principal amounts, maturities,
principal prepayment schedules, and interest payment periods of Notes specified
in such Request for Purchase (each such interest rate quote provided in response
to a Request for Purchase herein called a “Quotation”). Each Quotation shall
represent the interest rate per annum payable on the outstanding principal
balance of such Notes at which Prudential or a Prudential Affiliate would be
willing to purchase such Notes at 100% of the principal amount thereof.

        2B(5).     Acceptance. Within the Acceptance Window, an Authorized
Officer of the Company may, subject to Section 2B(6), elect to accept a
Quotation as to the aggregate principal amount of the Notes specified in the
related Request for Purchase (each such Note being herein called an “Accepted
Note” and such acceptance being herein called an “Acceptance”). The day the
Company notifies an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes. Any Quotation as to which
Prudential does not receive an Acceptance within the Acceptance Window shall
expire, and no purchase or sale of Notes hereunder shall be made based on any
such expired Quotation. Subject to Section 2B(6) and the other terms and
conditions hereof, the Company agrees to sell (or to cause the applicable Issuer
Subsidiary to sell) to Prudential or one or more Prudential Affiliates, and
Prudential agrees to purchase, or to cause the purchase by one or more
Prudential Affiliates of, the Accepted Notes at 100% of the principal amount of
such Notes, which purchase

3

price shall be paid in the currency in which such Notes are to be denominated.
As soon as practicable following the Acceptance Day, the Company, the Issuer
Subsidiary (if applicable), Prudential and each Prudential Affiliate which is to
purchase any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit C attached hereto (herein called a
“Confirmation of Acceptance”). If the Company and the Issuer Subsidiary (if
applicable) should fail to execute and return to Prudential within three
Business Days following receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential may at its election at any time prior
to its receipt thereof cancel the closing with respect to such Accepted Notes by
so notifying the Company in writing.

        2B(6).     Market Disruption. Notwithstanding the provisions of Section
2B(5), any Quotation provided pursuant to Section 2B(4) shall expire if prior to
the time an Acceptance with respect to such Quotation shall have been notified
to Prudential in accordance with Section 2B(5): (i) in the case of any Notes,
the domestic market for U.S. Treasury securities or derivatives shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives, or (ii) in the case of Notes to be denominated in a currency other
than Dollars, the markets for the relevant government securities (which in the
case of the Euro, shall be the German Bund) or the spot and forward currency
market, the financial futures market or the interest rate swap market shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading then such interest. No purchase or sale of
Notes hereunder shall be made based on such expired Quotation. If the Company
thereafter notifies Prudential of the Acceptance of any such Quotation, such
Acceptance shall be ineffective for all purposes of this Agreement, and
Prudential shall promptly notify the Company that the provisions of this Section
2B(6) are applicable with respect to such Acceptance.

        2B(7).     Facility Closings. Not later than 2:00 p.m. (New York City
local time) on the Document Delivery Date for any Accepted Notes, the Company
will deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Prudential Capital Group (as set forth in this
Agreement or such alternative address as is provided to the Company pursuant to
Section 18(a)), the Accepted Notes to be purchased by such Purchaser in the form
of one or more Notes in authorized denominations as such Purchaser may request
for each Series of Accepted Notes to be purchased on the Closing Day, dated the
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment on the Closing Day of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes. If the Company fails to
timely tender to any Purchaser the Accepted Notes to be purchased by such
Purchaser on the applicable Document Delivery Date, or any of the conditions
specified in Section 3 shall not have been fulfilled by the time required on the
applicable Document Delivery Date, the Company shall, prior to 2:30 p.m., New
York City local time, on the applicable Document Delivery Date notify Prudential
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one (1) day and not more
than ten (10) days after such scheduled Closing Day (the “Rescheduled Closing
Day”)) and certify to Prudential (which certification shall be for the benefit
of each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in Section 3 on the Document Delivery

4

Date applicable to such Rescheduled Closing Day and that the Company will pay
the Delayed Delivery Fee in accordance with Section 2B(8)(iii) or (ii) such
closing is to be canceled. If a Rescheduled Closing Day is established in
respect of Notes denominated in a currency other than Dollars, such Notes shall
have the same maturity date, principal prepayment dates and amounts and interest
payment dates as originally scheduled, but such Notes shall be dated the actual
date of issuance. In the event that the Company shall fail to give such notice
referred to in the second preceding sentence, Prudential (on behalf of each
Purchaser) may at its election, at any time after 2:30 p.m., New York City local
time, on such Document Delivery Date, notify the Company in writing that such
closing is to be canceled. Notwithstanding anything to the contrary appearing in
this Agreement, the Company may not elect to reschedule a closing with respect
to any given Accepted Notes on more than one occasion, unless Prudential shall
have otherwise consented in writing.

        2B(8).     Fees.

            2B(8)(i)        Structuring Fee. In consideration for the time,
effort and expense involved in the structuring of this transaction and the
preparation, negotiation and execution of this Agreement, at the time of the
execution and delivery of this Agreement by the Company and Prudential, the
Company will pay to Prudential in immediately available funds a fee (herein
called the “Structuring Fee”) in the amount of $50,000.

            2B(8)(ii).        Issuance Fee. The Company will pay to each
Purchaser in immediately available funds a fee (herein called the “Issuance
Fee”) on each Closing Day in an amount equal to 0.10% of the Dollar equivalent
of the aggregate principal amount of Notes to be sold to such Purchaser on such
Closing Day (calculated for Notes which are to be denominated in an Available
Currency other than Dollars using the rate of exchange used by Prudential to
calculate the Dollar equivalent at the time of the applicable Acceptance under
Section 2B(5)). Such fee shall be payable in Dollars.

            2B(8)(iii).        Delayed Delivery Fee. If the closing of the
purchase and sale of any Accepted Note is delayed for any reason beyond the
original Closing Day for such Accepted Note, the Company shall pay the Purchaser
which shall have agreed to purchase such Accepted Note, on the Cancellation Date
or Document Delivery Date applicable to the actual Closing Day of such purchase
and sale, an amount (the “Delayed Delivery Fee”) equal to

            (a)        in the case of an Accepted Note denominated in Dollars,
the product of (1) the amount determined by Prudential to be the amount by which
the bond equivalent yield per annum of such Accepted Note exceeds the investment
rate per annum on an alternative Dollar investment of the highest quality
selected by Prudential and having a maturity date or dates the same as, or
closest to, the Rescheduled Closing Day from time to time fixed for the delayed
delivery of such Accepted Note, (2) the principal amount of such Accepted Note,
and (3) a fraction the numerator of which is equal to the number of actual days
elapsed from and including the original Closing Day for such Accepted Note to
but excluding the date of such payment, and the denominator of which is 360; and


5

            (b)        in the case of an Accepted Note denominated in a currency
other than Dollars, the sum of (1) the product of (x) the amount by which the
bond equivalent yield per annum of such Accepted Note exceeds the arithmetic
average of the Overnight Interest Rates on each day from and including the
original Closing Day for such Accepted Note, (y) the principal amount of such
Accepted Note, and (z) a fraction the numerator of which is equal to the number
of actual days elapsed from and including the original Closing Day for such
Accepted Note to but excluding the date of such payment, and the denominator of
which is 360 and (2) the costs and expenses (if any) incurred by such Purchaser
or its affiliates with respect to any interest rate, currency exchange or
similar agreement entered into by the Purchaser or any such affiliate in
connection with the delayed closing of such Accepted Notes.


                In no case shall the Delayed Delivery Fee be less than zero. The
Delayed Delivery Fee described in clause (b), above, shall be paid in the
currency in which the Accepted Notes are denominated. Nothing contained herein
shall obligate any Purchaser to purchase any Accepted Note on any day other than
the Closing Day for such Accepted Note, as the same may be rescheduled from time
to time in compliance with Section 2B(7). Notwithstanding the foregoing, no
Delayed Delivery Fee shall be due to any Purchaser which shall have failed to
purchase an Accepted Note when each of the conditions precedent in Section 3
(other than the condition set forth in Section 3B) has been timely satisfied on
the applicable Document Delivery Date.

            2B(8)(iv).        Cancellation Fee. If (a) the Company at any time
notifies Prudential in writing that the Company is canceling the closing of the
purchase and sale of any Accepted Note, or (b) if Prudential notifies the
Company in writing under the circumstances set forth in the penultimate sentence
of Section 2B(7) that the closing of the purchase and sale of such Accepted Note
is to be canceled, or (c) if the closing of the purchase and sale of such
Accepted Note is not consummated on or prior to the last day of the Issuance
Period (the date of any such notification, or the last day of the Issuance
Period, as the case may be, being herein called the “Cancellation Date”), the
Company shall pay the Purchaser which shall have agreed to purchase such
Accepted Note in immediately available funds on the Cancellation Date an amount
(the “Cancellation Fee”) equal to

            (a)        in the case of an Accepted Note denominated in Dollars,
the product of (1) the principal amount of such Accepted Note and (2) the
quotient (expressed in decimals) obtained by dividing (y) the excess of the ask
price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Cancellation Date over the bid price (as determined by Prudential) of the Hedge
Treasury Note(s) on the Acceptance Day for such Accepted Note by (z) such bid
price, with the foregoing bid and ask prices as reported on TradeWeb, or if such
information ceases to be available on TradeWeb, any publicly available source of
such market data selected by Prudential, and rounded to the second decimal
place; and


            (b)        in the case of an Accepted Note denominated in a currency
other than Dollars, the sum of (1) the amount described in clause (a) above
(calculated with respect to the Dollar principal amount and interest rate
utilized by Prudential in providing the Quotation pursuant to Section 2B(4)
relevant to such Accepted Note) and (2) aggregate of all unwinding costs
incurred by such Purchaser or its affiliates on positions


6

described in this clause (2) shall be offset against any such unwinding costs
described in this clause (2). Such positions include (without limitation)
currency and interest rate swaps, futures and forwards, government bond hedges
and currency exchange contracts, all of which may be subject to substantial
price volatility. Such costs may also include (without limitation) losses
incurred by such Purchaser or its affiliates as a result of fluctuations in
exchange rates. All unwinding costs incurred by such Purchaser shall be
determined by Prudential or its affiliate in accordance with generally accepted
financial practice.


                In no case shall the Cancellation Fee be less than zero.
Notwithstanding the foregoing, no Cancellation Fee shall be due to any Purchaser
which shall have failed to purchase an Accepted Note when each of the conditions
precedent in Section 3 (other than the condition set forth in Section 3B) has
been timely satisfied on the applicable Document Delivery Date.


3.         CONDITIONS OF CLOSING.

                On the date on which this Agreement is executed and delivered,
(i) the Company shall pay to Prudential the Structuring Fee referenced in
Section 2B(8)(i), (ii) the Amended and Restated Collateral Agency and
Intercreditor Agreement shall have been duly executed and delivered by the
parties thereto and shall be in full force and effect and each Purchaser shall
have received a copy thereof, (iii) the Subsidiary Guaranty shall have been duly
executed and delivered by each Subsidiary Guarantor and shall be in full force
and effect and each Purchaser shall have received a copy thereof, and (iv) the
Amended and Restated Subordination Agreement shall have been duly executed and
delivered by the Company and each Subordinated Creditor named therein and shall
be in full force and effect and each Purchaser shall have received a copy
thereof. The obligation of any Purchaser to purchase and pay for any Notes is
subject to the satisfaction, on or before the applicable Document Delivery Date
for such Notes, of the foregoing conditions and the following additional
conditions:

        3A.     Certain Documents. Such Purchaser shall have received the
following, each dated the date of the applicable Closing Day (except as
otherwise noted below):

(i) The Note(s) to be purchased by such Purchaser.


(ii) Certified copies of the resolutions of (a) the Board of Directors of the
Company authorizing the execution and delivery of this Agreement (including the
provision of the Parent Guaranty), the Collateral Documents and the issuance of
the Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Collateral
Documents and the Notes, (b) the Board of Directors of each of the Subsidiary
Guarantors authorizing the execution and delivery of the Collateral Documents
and (c), if applicable, certified copies of resolutions of the Board of
Directors of the Issuer Subsidiary authorizing execution and delivery of the
Notes and of a Confirmation of Acceptance with respect to this Agreement and the
Notes. 7


7

            (iii)        Certificates of the Secretary or Assistant Secretary
and one other officer of each of the Company, the Subsidiary Guarantors, and, if
applicable, the Issuer Subsidiary certifying the names and true signatures of
the officers of the Company, the Subsidiary Guarantors and, if applicable, the
Issuer Subsidiary authorized to sign this Agreement, the Collateral Documents,
the applicable Confirmation of Acceptance and the Notes (as applicable) and the
other documents to be delivered hereunder or thereunder.


            (iv)        Certified copies of the Company’s, each Subsidiary
Guarantor’s, and, if applicable, the Issuer Subsdiary’s Certificate of
Incorporation and By-laws.


            (v)        A favorable opinion of the General Counsel of the
Company, the Subsidiary Guarantors and, if applicable, the Issuer Subsidiary (or
such other counsel designated by the Company and acceptable to the Purchaser(s))
and substantially in the form of Exhibit D attached hereto, and as to such other
matters as such Purchaser may reasonably request and (b) if Notes are to be
issued by an Issuer Subsidiary which is not organized or incorporated under
United States law, a favorable opinion of special counsel to such Issuer
Subsidiary, which special counsel shall be satisfactory to the Purchasers and
admitted to practice in the jurisdiction in which such Issuer Subsidiary is
incorporated or organized, addressing such matters as the Purchasers may
require. The Company and, if applicable, the Issuer Subsidiary hereby direct
each such counsel to deliver such opinion, agree that the issuance and sale of
any Notes will constitute a reconfirmation of such authorization, and understand
and agree that each Purchaser receiving each such opinion(s) will and is hereby
authorized to rely on such opinion(s).


            (vi)        A good standing (or equivalent) certificate for each of
the Company, the Subsidiary Guarantors and, if applicable, the Issuer Subsidiary
from the secretary of state (or equivalent official) of its jurisdiction of
organization dated as of a recent date and such other evidence of the status of
the Company, the Subsidiary Guarantors, and, if applicable, the Issuer
Subsidiary as such Purchaser may reasonably request.


            (vii)        Additional documents or certificates with respect to
legal matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.


                For Closing Days subsequent to the Closing Day on which Notes
are first issued, the requirements of clauses (ii), (iii) and (iv) above may, to
the extent appropriate, be satisfied by delivery of “bring-down” certifications
from the applicable officers.

        3B.     Opinion of Purchaser’s Special Counsel. If Notes are to be
issued by an Issuer Subsidiary which is not organized or incorporated under
United States law, such Purchaser shall have received from its special U.S.
counsel and special foreign counsel, favorable opinions satisfactory to such
Purchaser as to such matters incident to the matters herein contemplated as it
may reasonably request.

8

        3C.     Representations and Warranties; No Default. The representations
and warranties contained in Section 5 shall be true on and as of such Closing
Day; there shall exist on such Closing Day no Event of Default or Default; and
the Company shall have delivered to such Purchaser an Officer’s Certificate,
dated such Closing Day, to both such effects.

        3D.     Purchase Permitted by Applicable Laws. On such Closing Day each
Purchaser’s purchase of Notes shall (i) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject such Purchaser to
any tax, penalty or liability on the date thereof. If requested by a Purchaser,
it shall have received an Officer’s Certificate certifying as to such matters of
fact as it may reasonably specify to enable it to determine whether such
purchase is so permitted.

        3E.     Payment of Fees. The Company shall have paid to Prudential any
fees due it pursuant to or in connection with this Agreement, including any
remaining balance of the Structuring Fee due pursuant to Section 2B8(i), any
Issuance Fee due pursuant to Section 2B(8)(ii), and any Delayed Delivery Fee due
pursuant to Section 2B(8)(iii).

        3F.     Counterpart Amended and Restated Collateral Agency and
Intercreditor Agreement. The Purchasers, if not then a party to the Amended and
Restated Collateral Agency and Intercreditor Agreement, shall have duly executed
and delivered the Counterpart Amended and Restated Collateral Agency and
Intercreditor Agreement to the Collateral Agent and such Counterpart shall be in
full force and effect.

        3G.     Issuer Subsidiary Counterpart. The applicable Issuer Subsidiary,
if not then a party to the Amended and Restated Collateral Agency and
Intercreditor Agreement, shall have duly executed and delivered the Issuer
Subsidiary Counterpart to the Collateral Agent and such Counterpart shall be in
full force and effect.

        3H.     Subsidiary Guaranty or Foreign Subsidiary Guaranty. The
applicable Issuer Subsidiary, if not then a party to the Subsidiary Guaranty or
a Foreign Subsidiary Guaranty, shall have duly executed and delivered the
Subsidiary Guaranty or Foreign Subsidiary Guaranty, as applicable, to the
holders of the Notes and such Issuer Subsidiary shall have duly executed and
delivered the same Subsidiary Guaranty or Foreign Subsidiary Guaranty, as
applicable, to, and for the benefit of, each Senior Secured Creditor party to
the Amended and Restated Collateral Agency and Intercreditor Agreement, and such
Subsidiary Guaranties or Foreign Subsidiary Guaranties, as applicable, shall be
in full force and effect.

9


4.         [INTENTIONALLY OMITTED.]


5.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        The Company represents and warrants to each Purchaser that:


        5.1         ORGANIZATION; POWER AND AUTHORITY.

                The Company is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement, the Collateral Documents to which it is a party and the
Notes, and to perform the provisions hereof and thereof.


        5.2         AUTHORIZATION, ETC.

                This Agreement, the Notes and the Collateral Documents to which
the Company is a party have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement and each of the Collateral
Documents to which it is a party constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


        5.3         DISCLOSURE.

                Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company or any
Issuer Subsidiary in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading. Except as disclosed in
the form 10-K filed by the Company with the Securities and Exchange Commission
for the period immediately prior to the applicable Document Delivery Date of the
Notes or in any Form 10-Q, Form 8-K or other report filed by the Company with
the Securities and Exchange Commission for any period subsequent to the date of
such form 10-K filed by the Company (but at least five (5) Business Days prior
to the applicable Document Delivery Date of such Notes), there is no fact
peculiar to the Company or any of its Subsidiaries which has had a Material
Adverse Effect or in the future may (so far as the Company can now foresee) have
a Material Adverse Effect which has not been set forth in this Agreement or in
the other documents or certificates furnished to the Purchasers in connection
herewith.

10


        5.4         ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES;
AFFILIATES.

        (a)     All of the outstanding shares of capital stock or similar equity
interests owned by the Company and its Subsidiaries at any time have been
validly issued, are fully paid and nonassessable and are owned by the Company or
another Subsidiary free and clear of any Lien (except for Permitted Liens,
directors’ qualifying shares, shares required to be owned by Persons pursuant to
applicable foreign laws regarding foreign ownership).

        (b)     Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

        (c)     No Material Subsidiary, is a party to, or otherwise subject to
any legal restriction or any agreement (other than this Agreement and customary
limitations imposed by corporate law statutes) restricting the ability of such
Material Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such Material
Subsidiary.


        5.5         FINANCIAL STATEMENTS.

                The Company has furnished each Purchaser of any Accepted Notes
with the following financial statements: (i) a consolidated balance sheet of the
Company and its Subsidiaries as of the last day in each of the three fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 120 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income, cash
flows and shareholders’ equity of the Company and its Subsidiaries for each such
year, all reported on by PricewaterhouseCoopers (which financial statements
shall in all respects be consistent with the requirements of Section 7.1(b)
hereof, including the provisos thereto) and (ii) a consolidated balance sheet of
the Company and its Subsidiaries as at the end of the quarterly period (if any)
most recently completed prior to such date and after the end of such fiscal year
(other than quarterly periods completed within 60 days prior to such date for
which financial statements have not been released) and the comparable quarterly
period in the preceding fiscal year and consolidated statements of income, cash
flows and shareholders’ equity for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods, prepared by the Company (which financial statements shall in all
respects be consistent with the requirements of Section 7.1(a) hereof, including
the provisos thereto). Such financial statements (including any related
schedules and/or notes) fairly present the consolidated financial condition of
the Company and its Subsidiaries as of the respective dates specified

11

therein and the results of their operations and cash flows for the periods
specified therein (subject, as to interim statements, to changes resulting from
audits and year-end adjustments), have been prepared in accordance with GAAP
consistently followed throughout the periods involved and show all liabilities,
direct and contingent, of the Company and its Subsidiaries required to be shown
in accordance with GAAP. The balance sheets fairly present the condition of the
Company and its Subsidiaries as at the dates thereof, and the statements of
income, stockholders’ equity and cash flows fairly present the results of the
operations of the Company and its Subsidiaries and their cash flows for the
periods indicated. There has been no material adverse change in the business,
property or assets, condition (financial or otherwise), operations or prospects
of the Company and its Subsidiaries taken as a whole since the end of the most
recent fiscal year for which such audited financial statements have been
furnished.


        5.6         COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC.

                The execution, delivery and performance by the Company, each
Subsidiary Guarantor and the Issuer Subsidiary (if applicable) of this
Agreement, the Collateral Documents and the Notes (as applicable) will not (i)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Company or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, note purchase or
credit agreement, corporate charter or bylaws, or any other Material agreement,
lease or instrument to which the Company or any Subsidiary is bound or by which
the Company or any Subsidiary or any of their respective properties may be bound
or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.


        5.7         GOVERNMENTAL AUTHORIZATIONS, ETC.

                No consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by the Company, any Subsidiary
Guarantor and any Issuer Subsidiary (if applicable) of this Agreement, the
Collateral Documents or the Notes (as applicable).


        5.8     LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES AND ORDERS.

            (a)        There are no actions, suits or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

            (b)        Neither the Company nor any Restricted Subsidiary is in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

12


        5.9         TAXES.

                The Company and its Subsidiaries have filed all tax returns that
are required to have been filed in any jurisdiction (other than those tax
returns which individually or collectively are not Material), and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material, or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate in accordance
with GAAP.


        5.10         TITLE TO PROPERTY; LEASES.

                The Company and the Restricted Subsidiaries have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement or the Collateral
Documents. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.


        5.11         LICENSES, PERMITS, ETC.

              Except as disclosed in Schedule 5.11,

        (a)     the Company and the Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without any known Material conflict with the rights
of others;

        (b)     to the best knowledge of the Company, no product of the Company
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name or other right owned by
any other Person; and

        (c)     to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any Restricted Subsidiary
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by the Company or any Restricted Subsidiary.

13


        5.12         COMPLIANCE WITH ERISA.

        (a)     The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be,
individually or in the aggregate, Material.

        (b)     Neither the Company nor any ERISA Affiliate maintains a “single
employer plan” or a Multiemployer Plan that is subject to Title IV of ERISA.

        (c)     The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

        (d)     The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has otherwise
been disclosed in the most recent consolidated financial statements of the
Company and its Subsidiaries.

        (e)     The execution and delivery of this Agreement and the Collateral
Documents and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code. The representation by the Company in the first
sentence of this Section 5.12(e) is made in reliance upon and subject to the
accuracy of each Purchaser’s representation in Section 6.2 as to the sources of
the funds used to pay the purchase price of the Notes to be purchased by it.


        5.13         PRIVATE OFFERING BY THE COMPANY.

                Neither the Company nor anyone acting on its behalf has offered
the Notes or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any Person other than the Purchasers and not more than 18 other
Institutional Investors, each of which has been offered the Notes or any similar
securities at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act.

14


        5.14         USE OF PROCEEDS; MARGIN REGULATIONS.

                No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, so as to involve the Company, any Issuer
Subsidiary or any holder of a Note in a violation of Regulation U of the Board
of Governors of the Federal Reserve System (12 CFR 221) or Regulation X of said
Board (12 CFR 224), or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 15% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 15% of the value of such assets. As used in this
Section, the term “margin stock” shall have the meanings assigned to them in
said Regulation U.


        5.15         EXISTING INDEBTEDNESS AND LIENS.

                Neither the Company nor any of its Restricted Subsidiaries has
outstanding any Debt except as permitted by Section 10.5. There exists no
default under the provisions of any instrument evidencing such Debt or of any
agreement relating thereto which would constitute an Event of Default under
clause (f) of Section 11. Neither the Company nor any of its Restricted
Subsidiaries has agreed or consented to, or agreed to cause or permit in the
future (upon the happening of a contingency or otherwise), any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 10.3.


        5.16         FOREIGN ASSETS CONTROL REGULATIONS, ETC.

                Neither the sale of the Notes by the Company or any Issuer
Subsidiary hereunder nor its use of the proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, neither the Company nor any of its
Subsidiaries or its Affiliates (a) is or will become a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. The Company and its Subsidiaries and
its Affiliates are in compliance, in all Material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds from the
sale of the Notes hereunder has been or will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


        5.17         STATUS UNDER CERTAIN STATUTES.

                None of the Company, any Subsidiary Guarantor, any Issuer
Subsidiary or any Restricted Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, the Interstate Commerce Act, as amended, or the Federal
Power Act, as amended.

15


        5.18         ENVIRONMENTAL MATTERS.

                Neither the Company nor any of its Subsidiaries has knowledge of
any claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect. Except as
otherwise disclosed to each Purchaser in writing,

        (a)     neither the Company nor any of its Subsidiaries has knowledge of
any facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;

        (b)     neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner contrary to any Environmental Laws and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws, in each case in any manner that could reasonably be expected to result in
a Material Adverse Effect; and

        (c)     all buildings on all real properties now owned, leased or
operated by the Company or any of its Subsidiaries are in compliance with all
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.


        5.19     HOSTILE TENDER OFFERS. NONE OF THE PROCEEDS OF THE SALE OF ANY
NOTES WILL BE USED TO FINANCE A HOSTILE TENDER OFFER.


6.         REPRESENTATIONS OF THE PURCHASERS.


        6.1         PURCHASE FOR INVESTMENT.

                Each Purchaser represents that it is an institutional
“accredited investor” within the meaning of subparagraphs (1), (2), (3) or (7)
of Rule 501(a) promulgated under the Securities Act. Each Purchaser represents
that it is purchasing the Notes to be purchased by it for its own account or for
one or more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of its or their property shall at all times be within its
or their control. Each Purchaser understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

16


        6.2         SOURCE OF FUNDS.

                Each Purchaser represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by it to pay the purchase price of the Notes to be purchased by it
hereunder:

        (a)     the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

        (b)     the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

        (c)     the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this paragraph (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

        (d)     the Source constitutes assets of an “investment fund” (within
the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this paragraph (d); or

17

        (e)     the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (a) the identity of such INHAM and
(b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing this paragraph (e); or

        (f)     the Source is a governmental plan; or

        (g)     the Source is one or more employee benefit plans, or separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this paragraph
(g); or

        (h)     the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.


7.         INFORMATION AS TO COMPANY.


        7.1         FINANCIAL AND BUSINESS INFORMATION.

                The Company shall deliver to Prudential and each holder of Notes
that is an Institutional Investor:

(a)  

Quarterly Statements — within 60 days (or if sooner, on the date consolidated
statements are required to be delivered to any other creditor of the Company)
after the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,


(i)  

a consolidated and a consolidating balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and


(ii)  

consolidated and consolidating statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the

18

requirements of this Section 7.1(a) to provide consolidated financial statements
so long as such Quarterly Report on Form 10-Q includes the consolidated
financial statements identified in clauses (i) and (ii) above; provided further
that such consolidating financial statements shall show the elimination of all
Unrestricted Subsidiaries and the resultant consolidated financial statements of
the Company and its Restricted Subsidiaries;

(b)  

Annual Statements — within 120 days (or if sooner, on the date consolidated
statements are required to be delivered to any other creditor of the Company)
after the end of each fiscal year of the Company, duplicate copies of,


(i)  

a consolidated and a consolidating balance sheet of the Company and its
Subsidiaries, as at the end of such year, and


(ii)  

consolidated and consolidating statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, which
consolidated financial statements shall be accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that such consolidated financial statements present fairly,
in all material respects, the financial position of the companies being reported
upon and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, and which consolidating financial
statements shall be certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments; provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this Section
7.1(b) to provide consolidated financial statements so long as such Annual
Report on Form 10-K includes the consolidated financial statements identified in
clauses (i) and (ii) above; provided further that such consolidating financial
statements shall show the elimination of all Unrestricted Subsidiaries and the
resultant consolidated financial statements of the Company and its Restricted
Subsidiaries;

(c)  

SEC and Other Reports — promptly upon their becoming available, one copy of (i)
each financial statement, report, notice or proxy statement sent by the Company
or any Subsidiary to public securities holders generally, and (ii) each regular
or periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made


19

    

available generally by the Company or any Material Domestic Subsidiary to the
public concerning developments that are Material;


(d)  

Notice of Default or Event of Default — promptly, and in any event within five
days, after a Responsible Officer becoming aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;


(e)  

ERISA Matters — promptly, and in any event within fifteen days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:


(i)  

with respect to any Plan, any reportable event, as defined in section 4043(b) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof, which could
reasonably be expected to have a Material Adverse Effect; or


(ii)  

the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
which could reasonably be expected to have a Material Adverse Effect; or


(iii)  

any event, transaction or condition that could result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;


(f)  

Notices from Governmental Authority — promptly, and in any event within 30 days
of receipt thereof, copies of any notice to the Company or any Subsidiary from
any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and


(g)  

Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably


20

    

requested by any such holder of Notes, including without limitation, such
information as is required by Rule 144A promulgated under the Securities Act to
be delivered to a prospective transferee of the Notes.



        7.2         OFFICER’S CERTIFICATE.

        Each set of financial statements delivered to a holder of Notes pursuant
to Section 7.1 hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

        (a)     Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2 through Section 10.6 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and

        (b)     Event of Default — a statement that such officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.


        7.3         INSPECTION.

        The Company shall permit the representatives of each holder of Notes
that is an Institutional Investor:

        (a)     No Default — if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Restricted Subsidiary, all
at such reasonable times during business hours and as often as may be reasonably
requested in writing; and

        (b)     Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the

21

Company authorizes said accountants to discuss the affairs, finances and
accounts of the Company and its Subsidiaries), all at such reasonable times and
as often as may be requested.


8.         PREPAYMENT OF THE NOTES.

        8.1 Required Prepayments. Each Series of Notes shall be subject to the
required prepayments, if any, as are set forth in the Notes of such Series;
provided that upon any partial prepayment of the Notes of a Series pursuant to
Section 8.2, the principal amount of each required prepayment of the Notes of
such Series becoming due on and after the date of such prepayment or purchase,
as well as the payment required at maturity, shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes of such Series
is reduced as a result of such prepayment or purchase.


        8.2         OPTIONAL PREPAYMENTS WITH MAKE-WHOLE AMOUNT.

        (a)     Prepayment Amount. The Company (or the Issuer Subsidiary, if
applicable) may, at its option, upon notice as provided below, prepay on any
Business Day all, or from time to time any part of, the Notes in an amount not
less than 5% of the aggregate principal amount of the Notes then outstanding in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
plus accrued interest thereon, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.

        (b)     Notice. The Company (or the Issuer Subsidiary, if applicable)
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
Business Day fixed for such prepayment. Each such notice shall specify the
prepayment date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company (or the Issuer Subsidiary, if applicable) shall deliver to each holder
of Notes which shall have designated a recipient for such notices in the
Purchaser Schedule attached to the applicable Confirmation of Acceptance or by
notice in writing to the Company a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

        (c)     Prepayments under the Amended and Restated Collateral Agency and
Intercreditor Agreement. Any prepayments of the Notes in accordance with the
Amended and Restated Collateral Agency and Intercreditor Agreement under
circumstances in which the Notes have not been declared due and payable under
Section 11 hereof shall be treated as optional prepayments under this Section 8
for purposes of calculating any Make-Whole Amount due in connection with such
prepayment.


        8.3         ALLOCATION OF PARTIAL PREPAYMENTS.

22

                In the case of each partial prepayment of the Notes, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.


        8.4         MATURITY; SURRENDER, ETC.

                In the case of each prepayment of Notes pursuant to this Section
8, the principal amount of each Note to be prepaid shall mature and become due
and payable on the date fixed for such prepayment, together with interest on
such principal amount accrued to such date and the applicable Make-Whole Amount,
if any. From and after such date, unless the Company (or the Issuer Subsidiary,
if applicable) shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company (or the Issuer Subsidiary, if applicable)
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.


        8.5         PURCHASE OF NOTES.

                The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.


        8.6         MAKE-WHOLE AMOUNT.

                The term “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal; provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

  “Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


  “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


  “Implied Canadian Dollar Yield” shall mean, with respect to the Called
Principal of any Note, the yield to maturity implied by (i) the yields reported
as of 10:00 a.m. (New York time) on the second Business Day preceding the


23

  Settlement Date with respect to such Called Principal, on the display
designated as “Page 0#CABMK” on the Reuters Screen (or such other display as may
replace “Page 0#CABMK” on the Reuters Screen) for actively traded benchmark
Canadian Government bonds having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, ascertainable, (ii) the
average of the yields for such securities as determined by Recognized Canadian
Government Bond Market Makers. Such implied yield shall be determined, if
necessary, by (a) converting quotations to bond-equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between (1) the
actively traded benchmark Canadian Government bonds with the maturity closest to
and greater than the Remaining Average Life of such Called Principal and (2) the
actively traded benchmark Canadian Government bonds wit the maturity closest to
and less than the Remaining Average Life of such Called Principal.


  “Implied Dollar Yield” shall mean, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported as of 10:00 a.m.
(New York time) on the Business Day next preceding the Settlement Date with
respect to such Called Principal for actively traded U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date on the Treasury Yield Monitor page of Standard &
Poor’s MMS – Treasury Market Insight (or, if Standard & Poor’s shall cease to
report such yields in MMS – Treasury Market Insight or shall cease to be
Prudential Capital Group’s customary source of information for calculating
Make-Whole Amounts on privately placed notes, then such source as is then
Prudential Capital Group’s customary source of such information), or if such
yields shall not be reported as of such time or the yields reported as of such
time shall not be ascertainable, (ii) the Treasury Constant Maturity Series
yields reported, for the latest day for which such yields shall have been so
reported as of the Business Day next preceding the Settlement Date with respect
to such Called Principal, in Federal Reserve Statistical Release H.15 (519) (or
any comparable successor publication) for actively traded U.S. Treasury
securities having a constant maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. Such implied yield shall be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between yields reported for various maturities.


  “Implied British Pound Yield” means, with respect to the Called Principal of
any Note, the yield to maturity implied by (i) the yields reported, as of 10:00
a.m. (New York time) on the second Business Day preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page
0#GBBMK” on the Reuters Screen (or such other display as may replace “Page
0#GBBMK”on the Reuters Screen) for actively traded benchmark gilt-edged
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or if such yields are not reported as of
such time or the yields reported shall not be ascertainable, (ii) the average of
the yields for such securities as determined by Recognized British Government
Bond Market Makers. Such


24

  implied yield will be determined, if necessary, by (a) converting quotations
to bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively benchmark traded gilt-edged
securities with the maturity closest to and greater than the Remaining Average
life, and (2) the actively traded benchmark gilt-edged securities with the
maturity closest to and less than the Remaining Average Life.


  “Implied Euro Yield” shall mean, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York time) on the second Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as “Page 0#DEBMK” on
the Reuters Screen (or such other display as may replace “Page 0#DEBMK” on the
Reuters Screen) for the actively traded benchmark German Bunds having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized German Bund Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded benchmark German Bunds
with the maturity closest to and greater than the Remaining Average Life of such
Called Principal and (2) the actively traded benchmark German Bunds with the
maturity closest to and less than the Remaining Average Life of such Called
Principal.


  “Implied Yen Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page 0#JPBMK” on the
Reuters Screen (or such other display as may replace “Page 0#JPBMK” on the
Reuters Screen) for the actively traded benchmark Japanese Government bonds
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or if such yields are not reported as of such time
or the yields reported shall not be ascertainable, (ii) the average of the
yields for such securities as determined by Recognized Japanese Government Bond
Market Makers. Such rate will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded
benchmark Japanese Government bonds with the maturity closest to and greater
than the Remaining Average Life of such Called Principal and (2) actively traded
benchmark Japanese Government bonds with the maturity closest to and less than
the Remaining Average Life of such Called Principal.


  “Recognized British Government Bond Market Makers” shall mean two
internationally recognized dealers of gilt edged securities reasonably selected
by Prudential. “Recognized Canadian Government Bond Market Makers” shall mean
two internationally recognized dealers of Canadian Government bonds reasonably
selected by Prudential.


25

  “Recognized German Bund Market Makers” shall mean two internationally
recognized dealers of German Bunds reasonably selected by Prudential.


  “Recognized Japanese Government Bond Market Makers” shall mean two
internationally recognized dealers of Japanese Government bonds reasonably
selected by Prudential.


  “Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note denominated in (i) Dollars, 50 basis points plus the Implied Dollar Yield,
(ii) British Pounds, the Implied British Pound Yield, (iii) Canadian Dollars,
the Implied Canadian Dollar Yield, (iv) Euros, the Implied Euro Yield, and (v)
Yen, the Implied Yen Yield. The Reinvestment Yield will be rounded to that
number of decimals as appears in the coupon for the applicable Note.


  “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.


  “Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.


  “Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.



9.         AFFIRMATIVE COVENANTS.

                The Company covenants that during the Issuance Period and so
long thereafter as any of the Notes are outstanding:

26


        9.1         COMPLIANCE WITH LAW.

                The Company will and will cause each of its Subsidiaries to
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, Environmental Laws, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


        9.2         INSURANCE.

                The Company will and will cause each of the Restricted
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.


        9.3         MAINTENANCE OF PROPERTIES.

                The Company will and will cause each of the Restricted
Subsidiaries to maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any Restricted Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


        9.4         PAYMENT OF TAXES AND CLAIMS.

                The Company will and will cause each of its Subsidiaries to file
all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary, provided
that neither the Company nor any Subsidiary need pay any such tax or assessment
or claims if (i) the amount, applicability or validity thereof is contested by
the Company or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary, or (ii) the nonpayment of all such taxes and assessments and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

27


        9.5         CORPORATE EXISTENCE, ETC.

                The Company will at all times preserve and keep in full force
and effect its corporate existence and the existence of any Issuer Subsidiary.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate existence of each Restricted Subsidiary (unless
merged into the Company or a Restricted Subsidiary) and all rights and
franchises of the Company and the Restricted Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.


        9.6        SECURITY; EXECUTION OF PLEDGE AGREEMENT, FOREIGN SUBSIDIARY
GUARANTY AND SUBSIDIARY GUARANTY.

(a)  

The Notes and other Senior Secured Indebtedness will, at the option of the
Company, either be (x) secured by the Pledged Securities of each Material
Foreign Subsidiary, or (y) guaranteed by each Material Foreign Subsidiary
pursuant to a foreign subsidiary guaranty substantially in the form of the
Subsidiary Guaranty (with such modifications as the Required Holders may
reasonably request) (a “Foreign Subsidiary Guaranty”), in either case, as set
forth below; provided that if the Company elects to cause a Material Foreign
Subsidiary to deliver a Foreign Subsidiary Guaranty, such Material Foreign
Subsidiary shall also deliver the same Foreign Subsidiary Guaranty to, and for
the benefit of, each Senior Secured Creditor party to the Amended and Restated
Collateral Agency and Intercreditor Agreement.


(i)  

Pledged Securities of each Material Foreign Subsidiary. In each instance where
the Company elects to comply with clause (x) of Section 9.6(a) above, within 5
days after the Company or any of its Restricted Subsidiaries acquires a Material
Foreign Subsidiary or within 5 days after the Company delivers consolidating
financial statements pursuant to Section 7.1 showing that any of Company’s
existing Subsidiaries has become a Material Foreign Subsidiary, the Company
shall cause the Pledged Securities of such Material Foreign Subsidiary to be
pledged pursuant to a supplement to the Pledge Agreement. The Company shall
promptly take all actions as may be necessary or desirable to give to the
Collateral Agent, for the ratable benefit of the holders of the Notes and the
other Senior Secured Creditors, a valid and perfected first priority Lien on and
security interest in the Pledged Securities of such Material Foreign Subsidiary
and shall promptly deliver to the holders of the Notes (i) a supplement to the
Pledge Agreement executed by each Pledgor of the Pledged Securities of such
Material Foreign Subsidiary, (ii) a certificate executed by the secretary or an
assistant secretary of each Pledgor as to (a) the incumbency and signatures of
the officers of such Pledgor executing the supplement to the Pledge Agreement,
and (b) the fact that the attached resolutions of the Board of Directors of such
Pledgor authorizing the execution, delivery and performance of the supplement to
the Pledge Agreement are in full force and effect and have not been modified or
rescinded, (iii) at the request of a holder of any Note, a favorable opinion of
counsel, in form and substance reasonably satisfactory to the holders of the
Notes and their counsel, as to (a) the due organization and good standing of


28

   

Pledged Securities of each Material Foreign Subsidiary. In each instance such
Pledgor, (b) the due authorization, execution and delivery by such Pledgor of
the supplement to the Pledge Agreement, (c) the enforceability of the supplement
to the Pledge Agreement, and (d) such other matters as the Required Holders may
reasonably request, all of the foregoing to be satisfactory in form and
substance to the holders of the Notes and their counsel; provided that the
opinion described in this clause (iii) may be given by the Company’s in-house
counsel and may contain reasonable assumptions, if necessary, relating to the
fact that such counsel may not be admitted to practice law in the applicable
jurisdiction, and (iv) such other assurances, certificates, documents, consents
or opinions as the Required Holders reasonably may require.


(ii)  

Foreign Subsidiary Guaranty. In each instance where the Company elects to comply
with clause (y) of Section 9.6(a) above, within 5 days after the Company or any
of its Restricted Subsidiaries acquires a Material Foreign Subsidiary or within
5 days after the Company delivers consolidating financial statements pursuant to
Section 7.1 showing that any of Company’s existing Subsidiaries has become a
Material Foreign Subsidiary, the Company shall cause such Material Foreign
Subsidiary to execute and deliver a Foreign Subsidiary Guaranty. The Company
shall promptly deliver to the holders of the Notes, together with the Foreign
Subsidiary Guaranty, (i) a certificate executed by the secretary or an assistant
secretary of such Material Foreign Subsidiary as to (a) the incumbency and
signatures of the officers of such Material Foreign Subsidiary executing the
Foreign Subsidiary Guaranty, and (b) the fact that the attached resolutions of
the Board of Directors of such Material Foreign Subsidiary authorizing the
execution, delivery and performance of the Foreign Subsidiary Guaranty are in
full force and effect and have not been modified or rescinded, (ii) at the
request of a holder of any Note, a favorable opinion of counsel, in form and
substance reasonably satisfactory to the holders of the Notes and their counsel,
as to (a) the due organization and good standing of such Material Foreign
Subsidiary, (b) the due authorization, execution and delivery by such Material
Foreign Subsidiary of the Foreign Subsidiary Guaranty, (c) the enforceability of
the Foreign Subsidiary Guaranty, and (d) such other matters as the Required
Holders may reasonably request, all of the foregoing to be satisfactory in form
and substance to the holders of the Notes and their counsel; provided that the
opinion described in this clause (ii) may be given by the Company’s in-house
counsel and may contain reasonable assumptions, if necessary, relating to the
fact that such counsel may not be admitted to practice law in the applicable
jurisdiction, and (iii) such other assurances, certificates, documents, consents
or opinions as the Required Holders reasonably may require.


(b)  

Within 5 days after the Company or any of its Restricted Subsidiaries acquires a
Material Domestic Subsidiary or within 5 days after the Company delivers
consolidating financial statements pursuant to Section 7.1 showing that any of
Company’s existing Subsidiaries has become a Material Domestic Subsidiary (but
not later than the time when such Material Domestic Subsidiary provides a
guaranty or co-obligor agreement to the lenders party to any Significant Credit
Facility) the Company will (x) cause such Material Domestic Subsidiary to
execute and deliver to the holders of the Notes a counterpart of the


29

   

Subsidiary Guaranty, and (y) if the lenders party to such Significant Credit
Facility are not then party to the Amended and Restated Collateral Agency and
Intercreditor Agreement (either directly or through their agent) cause such
lenders (either directly or through their agent) to become party to the Amended
and Restated Collateral Agency and Intercreditor Agreement. The Company shall
promptly deliver to the holders of the Notes, together with such counterpart of
the Subsidiary Guaranty (i) certified copies of such Material Domestic
Subsidiary’s Articles or Certificate of Incorporation, together with a good
standing certificate from the Secretary of State of the jurisdiction of its
incorporation, each to be dated a recent date prior to their delivery to the
holders of the Notes, (ii) a copy of such Material Domestic Subsidiary’s Bylaws,
certified by its corporate secretary or an assistant corporate secretary as of a
recent date prior to their delivery to the holders of the Notes, (iii) a
certificate executed by the secretary or an assistant secretary of such Material
Domestic Subsidiary as to (a) the incumbency and signatures of the officers of
such Material Domestic Subsidiary executing the counterpart of the Subsidiary
Guaranty, and (b) the fact that the attached resolutions of the Board of
Directors of such Material Domestic Subsidiary authorizing the execution,
delivery and performance of the counterpart of the Subsidiary Guaranty are in
full force and effect and have not been modified or rescinded, (iv) at the
request of a holder of any Note, a favorable opinion of counsel to the Company
and such Material Domestic Subsidiary, in form and substance reasonably
satisfactory to the holders of the Notes and their counsel, as to (a) the due
organization and good standing of such Material Domestic Subsidiary, (b) the due
authorization, execution and delivery by such Material Domestic Subsidiary of
the counterpart of the Subsidiary Guaranty, (c) the enforceability of the
counterpart of the Material Domestic Subsidiary, and (d) such other matters as
the Required Holders may reasonably request, all of the foregoing to be
satisfactory in form and substance to the holders of the Notes and their
counsel; provided, that the opinion described in clause (iv) above may be given
by the Company’s in-house counsel and may contain reasonable assumptions, if
necessary, relating to the fact that counsel to the Company and such Material
Domestic Subsidiary may not be admitted to practice law in the applicable
jurisdiction, and (v) such other assurances, certificates, documents, consents
or opinions as the Required Holders reasonably may require.


        9.7         Maintenance of Ownership. The Company shall, at all times
when Notes of an Issuer Subsidiary are outstanding, own, directly or indirectly,
no less than 100% of the capital stock of such Issuer Subsidiary.

        9.8         Pari Passu Ranking. The Company and each Issuer Subsidiary
shall cause its respective obligations under the Notes and this Agreement to at
all times rank at least pari passu, without preference or priority, with all of
their respective other outstanding and future secured and unsubordinated
obligations, except for those obligations that are mandatorily preferred by law.

        9.9         Payment of Notes and Maintenance of Office. The Company and
each Issuer Subsidiary will punctually pay, or cause to be paid, the principal
and interest (and Make-Whole Amount, if any) to become due in respect of the
Notes according to the terms thereof and will maintain an office at the address
of the Company set forth in Section 18(c) hereof where notices, presentations
and demands in respect hereof or the Notes may be made upon it. Such office will
be maintained at such address until such time as such Company will notify the
holders of the Notes of any change of location of such office.

30


10.         NEGATIVE COVENANTS.

                The Company covenants that during the Issuance Period and so
long thereafter as any of the Notes are outstanding:


        10.1         TRANSACTIONS WITH AFFILIATES.

                The Company will not and will not permit any Restricted
Subsidiary to enter into, directly or indirectly, any Material transaction or
Material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Restricted
Subsidiary), except as approved by a majority of the disinterested directors of
the Company, and upon fair and reasonable terms no less favorable to the Company
or such Restricted Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
foregoing restrictions shall not apply to Standard Securitization Undertakings
effected as part of a Permitted Securitization Program.


        10.2         MERGER, CONSOLIDATION, SALE OF ASSETS, ETC.

(a)  

The Company will not and will not permit any Restricted Subsidiary to
consolidate with or merge with any other Person unless immediately after giving
effect to any consolidation or merger no Default or Event of Default would exist
and:


(i)  

in the case of a consolidation or merger of a Restricted Subsidiary, (x) the
Company or another Restricted Subsidiary is the surviving or continuing
corporation, (y) the surviving or continuing corporation is or immediately
becomes a Restricted Subsidiary, or (z) such consolidation or merger, if
considered as the sale of the assets of such Restricted Subsidiary to such other
Person, would be permitted by Section 10.2(c); and


(ii)  

in the case of a consolidation or merger of the Company or an Issuer Subsidiary,
as the case may be, the successor corporation or surviving corporation which
results from such consolidation or merger (the “surviving corporation”), if not
the Company or an Issuer Subsidiary, (A) is a solvent U.S. corporation, (B)
executes and delivers to each holder of the Notes its assumption of (x) the due
and punctual payment of the principal of and premium, if any, and interest on
all of the Notes, and (y) the due and punctual performance and observation of
all of the covenants in this Agreement, the Collateral Documents and the Notes
to be performed or observed by the Company or the Issuer Subsidiary, as
applicable, and (C) furnishes to each holder of the Notes an opinion of counsel,
reasonably satisfactory to the Required Holders, to the effect that the
instrument of assumption has been duly authorized, executed and delivered and
constitutes the legal, valid and binding contract and agreement of the surviving
corporation enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.


31

(b)  

The Company will not sell, lease (as lessor) or otherwise transfer all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless immediately after giving effect thereto no
Default or Event of Default would exist and:


(i)  

the successor corporation to which all or substantially all of the Company’s
assets have been sold, leased or transferred (the “successor corporation”) is a
solvent U.S. corporation, and


(ii)  

the successor corporation executes and delivers to each holder of the Notes its
assumption of the due and punctual payment of the principal of and premium, if
any, and interest on all of the Notes, and the due and punctual performance and
observation of all of the covenants in this Agreement, the Collateral Documents
and the Notes to be performed or observed by the Company and shall furnish to
such holders an opinion of counsel, reasonably satisfactory to the Required
Holders, to the effect that the instrument of assumption has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
contract and agreement of such successor corporation enforceable in accordance
with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.


                No such conveyance, transfer or lease of all or substantially
all of the assets of the Company shall have the effect of releasing the Company
or any successor corporation that shall theretofore have become such in the
manner prescribed in this Section 10.2 from its liability under this Agreement
or the Notes.

(c)  

The Company will not, and will not permit any Restricted Subsidiary to, sell,
lease (as lessor), transfer, abandon or otherwise dispose of assets to any
Person; provided that the foregoing restrictions do not apply to:


(i)  

the sale, lease, transfer or other disposition of assets of the Company to a
Restricted Subsidiary or of a Restricted Subsidiary to the Company or another
Restricted Subsidiary;


(ii)  

the sale in the ordinary course of business of inventory held for sale, or
equipment, fixtures, supplies or materials that are no longer required in the
operation of the business of the Company or any Restricted Subsidiary or are
obsolete;


(iii)  

the sale of property of the Company or any Restricted Subsidiary and the
Company’s or any Restricted Subsidiary’s subsequent lease, as lessee, of the
same property, within 270 days following the acquisition or construction of such
property;


(iv)  

the sale of assets of the Company or any Restricted Subsidiary for cash or other
property to a Person or Persons (other than an Affiliate) if (A) such assets
(valued at net book value) do not constitute a “substantial part” of the assets
of the Company and the Restricted Subsidiaries, (B) in the opinion of a


32

   

Responsible Officer of the Company, the sale is for fair value and is in the
best interests of the Company, and (C) immediately after giving effect to the
transaction, no Default or Event of Default would exist; or


(v)  

the sale of assets meeting the conditions set forth in clauses (B) and (C) of
subparagraph (iv) above, as long as the net proceeds from such sale in excess of
a substantial part of the assets of the Company and the Restricted Subsidiaries
are (x) applied within 270 days of the date of receipt to the acquisition of
productive assets useful and intended to be used in the operation of the
business of the Company or the Restricted Subsidiaries, or (y) used to repay any
Indebtedness of the Company (which in the case of the Notes shall be with the
Make-Whole Amount) or the Restricted Subsidiaries (other than Indebtedness that
is in any manner subordinated in right of payment or security in any respect to
Indebtedness evidenced by the Notes, Indebtedness owing to the Company, any of
its Subsidiaries or any Affiliate and Indebtedness in respect of any revolving
credit or similar credit facility providing the Company or any of the Restricted
Subsidiaries with the right to obtain loans or other extensions of credit from
time to time, except to the extent that in connection with such payment of
Indebtedness the availability of credit under such credit facility is
permanently reduced not later than 270 days after the date of receipt of such
proceeds by an amount not less than the amount of such proceeds applied to the
payment of such Indebtedness).


(d)  

For purposes of Section 10.2(c), a sale of assets will be deemed to involve a
“substantial part” of the assets of the Company and the Restricted Subsidiaries
if the book value of such assets, together with all other assets sold during
such fiscal year (except those assets sold pursuant to clauses (i) through (iii)
of Section 10.2(c)), exceeds 10% of the Consolidated Total Assets of the Company
and the Restricted Subsidiaries determined as of the end of the immediately
preceding fiscal year.


(e)  

The Company will not, and will not permit any Restricted Subsidiary to, issue
shares of stock (or any options or warrants to purchase stock or other
Securities exchangeable for or convertible into stock) of any Restricted
Subsidiary except (i) to the Company, (ii) to a Wholly-Owned Restricted
Subsidiary, (iii) to any Restricted Subsidiary that owns equity in the
Restricted Subsidiary issuing such equity, or (iv) with respect to a Restricted
Subsidiary that is a partnership or joint venture, to any other Person who is a
partner or equity owner if such issuance is made pursuant to the terms of the
Joint Venture Agreement or Partnership Agreement entered into in connection with
the formation of such partnership or joint venture; provided, that Restricted
Subsidiaries may issue directors’ qualifying shares and shares required to be
issued by any applicable foreign law regarding foreign ownership requirements.
The Company will not, and will not permit any Restricted Subsidiary to sell,
transfer or otherwise dispose of its interest in any stock (or any options or
warrants to purchase stock or other Securities exchangeable for or convertible
into stock) of any Restricted Subsidiary (except to the Company or a
Wholly-Owned Restricted Subsidiary) unless such sale, transfer or disposition
would be permitted under Section 10.2(c).


33


        10.3         LIENS.

                The Company will not and will not permit any of the Restricted
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
Restricted Subsidiary, whether now owned or hereafter acquired, or any income or
profits therefrom (unless the Company makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of any equitable
Lien on such property), except for the following (which are collectively
referred to as “Permitted Liens”):

        (a)     Liens for taxes, assessments or other governmental charges which
are not yet delinquent or that are being contested in good faith;

        (b)     Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’ materialmen’s, and other similar Liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts, or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens incurred in the ordinary course of business and not in connection
with the borrowing of money;

        (c)     Liens resulting from judgments, unless such judgments are not,
within 60 days, discharged or stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of any such stay;

        (d)     Liens securing Indebtedness of a Restricted Subsidiary owed to
the Company or to a Wholly-Owned Restricted Subsidiary;

        (e)     Liens in existence on the date of this Agreement and reflected
in Schedule 10.3 hereto;

        (f)     minor survey exceptions and the like which do not Materially
detract from the value of such property;

        (g)     leases, subleases, easements, rights of way, restrictions and
other similar charges or encumbrances incidental to the ownership of property or
assets or the ordinary conduct of the Company’s or any of the Restricted
Subsidiaries’ businesses, provided that the aggregate of such Liens do not
Materially detract from the value of such property;

34

        (h)     Liens (i) existing on property at the time of its acquisition or
construction by the Company or a Restricted Subsidiary and not created in
contemplation thereof; (ii) on property created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvement thereof to secure the purchase price or cost of construction or
improvement thereof, including such Liens arising under Capital Leases; or (iii)
existing on property of a Person at the time such Person is acquired by,
consolidated with, or merged into the Company or a Restricted Subsidiary and not
created in contemplation thereof; provided that such Liens shall attach solely
to the property acquired or constructed and the principal amount of the
Indebtedness secured by the Lien shall not exceed the principal amount of such
Indebtedness just prior to the time such Person is consolidated with or merged
into the Company or a Restricted Subsidiary;

        (i)     Liens on receivables of the Company or a Restricted Subsidiary
and the related assets of the type specified in clauses (A) through (D) in the
definition of “Permitted Securitization Program” in connection with any
Permitted Securitization Program;

        (j)     Liens in favor of the holders of the Notes and the other Senior
Secured Creditors party to the Amended and Restated Collateral Agency and
Intercreditor Agreement in connection with the pledge of the Pledged Securities
of each Material Foreign Subsidiary;

        (k)     banker’s Liens and similar Liens (including set-off rights) in
respect of bank deposits; provided, however, that any such Liens held by parties
to the Amended and Restated Collateral Agency and Intercreditor Agreement will
be governed by and subject to the Amended and Restated Collateral Agency and
Intercreditor Agreement;

        (l)     Liens in favor of customs and revenue authorities as a matter of
law to secure payment of custom duties and in connection with the importation of
goods in the ordinary course of the Company’s and its Subsidiaries’ business;

        (m)     any Lien renewing, extending or replacing Liens permitted by
Sections 10.3(e), (h), and (i), provided that (i) the principal amount of the
Indebtedness secured is neither increased nor the maturity thereof changed to an
earlier date, (ii) such Lien is not extended to any other property, and (iii)
immediately after such extension, renewal or refunding, no Default or Event of
Default would exist; and

        (n)     other Liens securing Indebtedness not otherwise permitted by
paragraphs (a) through (m) of this Section 10.3, provided that Priority
Indebtedness shall not, at any time, exceed an amount equal to 13% of
Consolidated Net Worth.

Any Lien originally incurred in compliance with paragraph (n) of this Section
10.3 may be renewed, extended or replaced so long as the conditions set forth in
subparagraphs (i), (ii) and (iii) of paragraph (m) of this Section 10.3 are
satisfied.


        10.4         MINIMUM CONSOLIDATED NET WORTH.

                The Company will not, at any time, permit Consolidated Net Worth
to be less than the sum of (i) $271,935,200, (ii) an aggregate amount equal to
60% of Consolidated Net Income (but, in each case, only if a positive number)
earned in (a) the six months ended December 31, 2000, and (b) each complete
fiscal year thereafter, and (iii) 50% of the net proceeds realized by the
Company and its Restricted Subsidiaries from the sale of Equity

35

Securities subsequent to June 30, 2000, excluding issuances of Equity Securities
upon exercise of employee stock options or rights under any employee benefit
plans (excluding such exercise by any Person who owns greater than 5% of the
Equity Securities of the Company), issuances of Equity Securities in connection
with acquisitions by the Company and its Restricted Subsidiaries, and
reissuances of up to $60,000,000 of treasury securities purchased by the Company
after October 12, 2000.


        10.5         LIMITATION ON INDEBTEDNESS.

        (a)     The Company will not permit at any time (i) the ratio of Total
Indebtedness to EBITDA for the four most recently ended fiscal quarters of the
Company to be greater than 1.85 to 1.0, or (ii) Priority Indebtedness to exceed
13% of Consolidated Net Worth.

        (b)     [Intentionally Omitted.]

        (c)     The Company will not, and will not permit any Restricted
Subsidiary to, incur, assume or create any Indebtedness under any Significant
Credit Facility unless each of the lenders under such Significant Credit
Facility immediately becomes a party to the Amended and Restated Collateral
Agency and Intercreditor Agreement.


        10.6         MINIMUM FIXED CHARGES COVERAGE.

                The Company will not permit, as of the end of each fiscal
quarter of the Company, the ratio of Consolidated Income Available for Fixed
Charges to Fixed Charges, for the period consisting of such fiscal quarter and
the preceding three fiscal quarters, to be less than 2.75 to 1.0.


        10.7         NATURE OF THE BUSINESS.

                The Company will not, and will not permit any Restricted
Subsidiary, to engage in any business if, as a result, the general nature of the
business of the Company and the Restricted Subsidiaries, taken as a whole, which
would then be engaged in by the Company and the Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Company and the Restricted Subsidiaries, taken as a whole, on the date of this
Agreement.


        10.8         DESIGNATION OF RESTRICTED AND UNRESTRICTED SUBSIDIARIES.

                The Company may designate in writing to each of the holders of
the Notes any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate in writing to each of the holders of the Notes any Restricted
Subsidiary as an Unrestricted Subsidiary; provided that (i) no such designation
of a Restricted Subsidiary as an Unrestricted Subsidiary shall be effective
unless (A) such designation is treated as a transfer under Section 10.2 and such
designation is permitted by Section 10.2, and (B) such Subsidiary does not own
any stock, other equity interest or Indebtedness of the Company or a Restricted
Subsidiary; and (ii) no such designation shall be effective unless, immediately
after giving effect thereto no Default or Event of Default would exist;
provided, further, that any Subsidiary that has been designated as a Restricted
Subsidiary or an Unrestricted Subsidiary may not thereafter be redesignated as a
Restricted Subsidiary or an

36

Unrestricted Subsidiary, as the case may be, more than once; and provided,
further, that no Securitization Entity shall be a Restricted Subsidiary unless
designated as such by the Company. Notwithstanding anything to the contrary in
this Agreement, upon any Unrestricted Subsidiary becoming a Material Subsidiary,
it shall immediately be deemed to be a Restricted Subsidiary.


        10.9         LIMITATION ON SWAP AGREEMENTS.

                The Company will not, and will not permit any Restricted
Subsidiary to, have any obligations (contingent or otherwise) existing or
arising under any Swap Agreement, unless such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
mitigating risks associated with liabilities, commitments or assets held by such
Person, and not for purposes of speculation.


        10.10         LIMITATION ON RESTRICTED PAYMENTS.

                The Company will not, and will not permit any Restricted
Subsidiary to, do any of the following if a Default or Event of Default exists
or would exist immediately after giving effect thereto:

        (a)     Declare or pay any dividends, either in cash or property, on any
shares of capital stock of any class of the Company or any Restricted Subsidiary
(except (i) dividends or other distributions payable solely in shares of common
stock, and (ii) dividends and distributions paid by a Restricted Subsidiary
solely to the Company or a Wholly-Owned Restricted Subsidiary); or

        (b)     Directly or indirectly, or through any Restricted Subsidiary,
purchase, redeem or retire any shares of capital stock of any class of the
Company or any Restricted Subsidiary or any warrants, rights or options to
purchase or acquire any shares of capital stock of the Company or any Restricted
Subsidiary; or

        (c)     Make any other payment or distribution, either directly or
indirectly or through any Restricted Subsidiary, in respect of capital stock of
any class of the Company or any Restricted Subsidiary (except payments and
distributions made by a Restricted Subsidiary solely to the Company or a
Wholly-Owned Restricted Subsidiary).


11.         EVENTS OF DEFAULT.

        An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

        (a)     the Company or any Issuer Subsidiary defaults in the payment of
any principal or Make-Whole Amount, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

        (b)     the Company or any Issuer Subsidiary defaults in the payment of
any interest on any Note or any amount payable under Section 14.4 for more than
five Business Days after the same becomes due and payable; or

37

        (c)     the Company defaults in the performance of or compliance with
any term contained in Section 10; or

        (d)     the Company or any of its Subsidiaries defaults in the
performance of or compliance with any term contained herein (other than those
referred to in paragraphs (a), (b) and (c) of this Section 11) or in any
Collateral Document and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default,
and (ii) the Company or such Subsidiary receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this paragraph (d) of Section 11); or

        (e)     any representation or warranty made in writing by or on behalf
of the Company, any Issuer Subsidiary or any Subsidiary Guarantor or by any
officer of the Company, any Issuer Subsidiary or any Subsidiary Guarantor in
this Agreement, the Collateral Documents or in any writing furnished in
connection with the transactions contemplated hereby or thereby proves to have
been false or incorrect in any material respect on the date as of which made; or

        (f)     (i) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Company or any Restricted
Subsidiary is in default for more than 20 Business Days in the performance of or
compliance with any term of any evidence of any Indebtedness or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition (x) such Indebtedness has become,
or has been declared (or one or more Persons are entitled to declare such
Indebtedness to be) due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (y) one or more Persons have the right
to require the Company or any Restricted Subsidiary to purchase or repay such
Indebtedness, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Restricted Subsidiary has become obligated to purchase or repay
any Indebtedness before its regular maturity or before its regularly scheduled
dates of payment, or (y) one or more Persons have exercised any right to require
the Company or any Restricted Subsidiary to purchase or repay such Indebtedness,
provided that the aggregate amount of all foregoing Indebtedness with respect to
which a payment, performance or compliance default shall have occurred or a
failure or other event causing or permitting the purchase or repayment by the
Company or any Restricted Subsidiary shall have occurred exceeds $7,500,000; or

        (g)     the Company, any Issuer Subsidiary or any Material Subsidiary
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or

38

        (h)     a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by the Company, any Issuer
Subsidiary or any Material Subsidiary, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any Issuer Subsidiary or any Material Subsidiary, or
any such petition shall be filed against the Company, any Issuer Subsidiary or
any Material Subsidiary and such petition shall not be dismissed within 60 days;
or

        (i)     a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of the
Company, any Issuer Subsidiary and any Restricted Subsidiary and which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or

        (j)     the Subsidiary Guaranty ceases to be in full force and effect
with respect to any Material Domestic Subsidiary, or any Material Domestic
Subsidiary contests the validity thereof; or

        (k)     the Pledge Agreement ceases to be in full force and effect with
respect to any Material Foreign Subsidiary, any Pledgor contests the validity of
the Pledge Agreement, or the Collateral Agent shall fail to have a valid,
perfected and enforceable first priority security interest in the Pledged
Securities; or

        (l)     a Foreign Subsidiary Guaranty ceases to be in full force and
effect with respect to any Material Foreign Subsidiary (or any other Foreign
Subsidiary executing such Foreign Subsidiary Guaranty), or any Material Foreign
Subsidiary (or any other Foreign Subsidiary executing such Foreign Subsidiary
Guaranty) contests the validity thereof; or

        (m)     the Parent Guaranty shall cease to be in full force and effect
or shall be declared by a court or administrative or governmental body of
competent jurisdiction to be void, voidable or unenforceable against the
Company, or the validity or enforceability of the Parent Guaranty against the
Company shall be contested by the Company, or any Subsidiary or Affiliate of the
Company, or the Company, or any Subsidiary or Affiliate of the Company, shall
deny that the Company has any further liability or obligation under the Parent
Guaranty; or

        (n)     (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Net Worth as of the end of
the most recently ended fiscal quarter of the Company, (iv) the Company

39

or any of its Subsidiaries establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any of its Subsidiaries thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(n), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.


12.         REMEDIES ON DEFAULT, ETC.


        12.1         ACCELERATION.

        (a)     If an Event of Default with respect to the Company or any Issuer
Subsidiary described in paragraph (g) or (h) of Section 11 (other than an Event
of Default described in clause (i) of paragraph (g) or described in clause (vi)
of paragraph (g) by virtue of the fact that such clause encompasses clause (i)
of paragraph (g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

        (b)     If any other Event of Default has occurred and is continuing,
any holder or holders of more than 50% in principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

        (c)     If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.

        Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company and each
Issuer Subsidiary acknowledge, and the parties hereto agree, that each holder of
a Note has the right to maintain its investment in the Notes free from repayment
by the Company or such Issuer Subsidiary (except as herein specifically provided
for) and that the provision for payment of a Make-Whole Amount by the Company or
such Issuer Subsidiary in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.


        12.2         OTHER REMEDIES.

40

                If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in the
Collateral Documents or in any Note, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.


        12.3         RESCISSION.

                At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences, and at any time after any Notes have become due and payable
pursuant to clause (a) of Section 12.1, the holders of all Notes then
outstanding, by written notice to the Company, may rescind acceleration of the
Notes resulting from the occurrence of an Event of Default described in
paragraph (h) of Section 11, if in each case (i) the Company or the Issuer
Subsidiary has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (ii) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration or acceleration, have
been cured or have been waived pursuant to Section 17, and (iii) no judgment or
decree has been entered for the payment of any monies due pursuant hereto or to
the Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.


        12.4         NO WAIVERS OR ELECTION OF REMEDIES, EXPENSES, ETC.

                No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies. No
right, power or remedy conferred by this Agreement, the Collateral Documents or
by any Note upon any holder thereof shall be exclusive of any other right, power
or remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Company
under Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.


13.         REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


        13.1         REGISTRATION OF NOTES.

        The Company shall keep at its principal executive office a register for
the registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer,

41

the Person in whose name any Note shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.


        13.2         TRANSFER AND EXCHANGE OF NOTES.

                Upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or his attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company or the
applicable Issuer Subsidiary shall execute and deliver, at its expense (except
as provided below), one or more new Notes (as requested by the holder thereof)
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit A. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company or
the applicable Issuer Subsidiary may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000 (or its equivalent if denominated in another currency), provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000 (or
its equivalent if denominated in another currency). Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representations set forth in Section 6. Each
transferee of a Note shall, as a condition to transfer, simultaneously become a
party to the the Amended and Restated Collateral Agency and Intercreditor
Agreement. Each transferee of a Note which was not previously a holder of the
Notes under this Agreement and which is not incorporated under the laws of the
United States of America or a state thereof shall, within three Business Days of
becoming a holder, deliver to the Company such certificate and other evidence as
the Company may reasonably request to establish that such holder is entitled to
receive payments under the Notes without deduction or withholding of any United
States federal income taxes.


        13.3         REPLACEMENT OF NOTES.

                Upon receipt by the Company or the applicable Issuer Subsidiary
of evidence reasonably satisfactory to it of the ownership of and the loss,
theft, destruction or mutilation of any Note (which evidence shall be, in the
case of an Institutional Investor, notice from such Institutional Investor of
such ownership and such loss, theft, destruction or mutilation), and

        (a)     in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $100,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

42

        (b)     in the case of mutilation, upon surrender and cancellation
thereof,

the Company or such Issuer Subsidiary at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.


14.         PAYMENTS ON NOTES.


        14.1         PLACE OF PAYMENT.

        Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in Provo,
Utah at the principal office of the Company in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.


        14.2         HOME OFFICE PAYMENT.

                So long as any Purchaser or its nominee shall be the holder of
any Note, and notwithstanding anything contained in Section 14.1 or in such Note
to the contrary, the Company and each Issuer Subsidiary will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by wire transfer of immediately available funds to the account or accounts
specified in the Purchaser Schedule to the Confirmation of Acceptance with
respect to such Note, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company or such Issuer
Subsidiary in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company or such Issuer Subsidiary made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by any Purchaser
or its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company and each Issuer Subsidiary will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased under this Agreement
that has made the same agreement relating to such Note as the Purchasers have
made in this Section 14.2.


        14.3         CURRENCY OF PAYMENTS.

        (a)     All payments under this Agreement and the Notes shall be made in
the Available Currency in which the relevant Notes are denominated.

        (b)     All expenses required to be reimbursed pursuant to this
Agreement or the Notes shall be reimbursed in the currency in which such
expenses were originally incurred.

43

        (c)     To the fullest extent permitted by applicable law, the
obligation of the Company and each Issuer Subsidiary in respect of any amount
due under or in respect of this Agreement and the Notes, notwithstanding any
payment in any currency other than the currency required to be used to pay such
amount (as set forth in this Section 14.3(c)), whether as a result of (1) any
judgment or order or the enforcement thereof, (2) the realization on any
security, (3) the liquidation of the Company or any Issuer Subsidiary, (4) any
voluntary payment by the Company or any Issuer Subsidiary or any of them or (5)
any other reason, shall be discharged only to the extent of the amount of the
applicable Available Currency that each holder of Notes entitled to receive such
payment may, in accordance with normal banking procedures, purchase with the sum
paid in such other currency (after any premium and costs of exchange) on the New
York Business Day immediately following the day on which such holder receives
such payment and if the amount in such Available Currency that may be so
purchased for any reason is less than the amount originally due, the Company or
the applicable Issuer Subsidiary shall indemnify and save harmless such holder
from and against all loss or damage arising out of or as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
the Notes or under any judgment or order.


        14.4         PAYMENTS FREE AND CLEAR OF TAXES.

        (a)     Payments. The Company and each Issuer Subsidiary will pay all
amounts of principal of, applicable Make-Whole Amount, if any, and interest on
the Notes, and all other amounts payable hereunder or under the Notes, without
set-off or counterclaim and free and clear of, and without deduction or
withholding for or on account of, all present and future income, stamp,
documentary and other taxes and duties, and all other levies, imposts, charges,
fees, deductions and withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (except net income taxes and
franchise taxes in lieu of net income taxes imposed on any holder of any Note by
its jurisdiction of incorporation or the jurisdiction in which its applicable
lending office is located) (all such non-excluded taxes, duties, levies,
imposts, duties, charges, fees, deductions and withholdings being hereinafter
called “Taxes”). If any Taxes are required to be withheld from any amounts
payable to a holder of any Notes, the amounts so payable to such holder shall be
increased to the extent necessary to yield such holder (after payment of all
Taxes) interest on any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement and the Notes. Whenever any Taxes are
payable by the Company or such Issuer Subsidiary, as promptly as possible
thereafter, the Company or such Issuer Subsidiary shall send to each holder of
the Notes, a certified copy of an original official receipt received by the
Company or such Issuer Subsidiary showing payment thereof. If the Company or
such Issuer Subsidiary fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to each holder of the Notes the required receipts or
other required documentary evidence, the Company or such Issuer Subsidiary shall
indemnify each holder of the Notes for any taxes (including interest or
penalties) that may become payable by such holder as a result of any such
failure. The obligations of the Company and each Issuer Subsidiary under this
subsection 14.4(a) shall survive the payment and performance of the Notes and
the termination of this Agreement.

44

        (b)     Withholding Exemption Certificates. On or prior to the
applicable Closing Day, each holder of the Notes which is not organized under
the laws of the United States of America or a state thereof shall deliver to the
Company such certificates and other evidence as the Company may reasonably
request to establish that such holder is entitled to receive payments under the
Notes without deduction or withholding of any United States federal income
taxes. Each such holder further agrees (i) promptly to notify the Company of any
change of circumstances (including any change in any treaty, law or regulation)
which would prevent such holder from receiving payments under the Notes without
any deduction or withholding of such taxes, and (ii) on or before the date that
any certificate or other form delivered by such holder under this Section
14.4(b) expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent such certificate or form previously
delivered by such holder, to deliver to the Company a new certificate or form,
certifying that such holder is entitled to receive payments under the Notes
without deduction or withholding of such taxes. If any holder of the Notes which
is not organized under the laws of the United States of America or a state
thereof fails to provide to the Company pursuant to this Section 14.4(b) (or in
the case of a transferee of a Note, Section 13.2) any certificates or other
evidence required by such provision to establish that such holder is, at the
time it becomes a holder, entitled to receive payments under the Notes without
deduction or withholding of any United States federal income taxes, such holder
shall not be entitled to any indemnification under Section 14.4(a) for any Taxes
imposed on such holder.


15.     EXPENSES, ETC.


        15.1         TRANSACTION EXPENSES.

                Whether or not the transactions contemplated hereby are
consummated, the Company will pay all costs and expenses (including reasonable
attorneys’ fees of one special counsel and, if reasonably required, local or
other counsel) incurred by the Collateral Agent, each Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Collateral
Documents or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Collateral Documents or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Collateral Documents or the
Notes, or by reason of being a holder of any Note, and (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby, by the
Collateral Documents and by the Notes. The Company will pay, and will save each
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those retained by such
holder).


        15.2         SURVIVAL.

45

                The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Collateral Documents or the
Notes, and the termination of this Agreement and the Collateral Documents.


16.         SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

        All representations and warranties contained herein, in the Collateral
Documents or in any Confirmation of Acceptance shall survive the execution and
delivery of this Agreement, the Collateral Documents, such Confirmation of
Acceptance and the Notes, the purchase or transfer by any holder of any Note or
portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder of a Note.
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement or the Collateral Documents
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Collateral
Documents and the Notes embody the entire agreement and understanding between
the Prudential and the Purchasers, on the one hand, and the Company and each
Issuer Subsidiary, on the other hand, and supersede all prior agreements and
understandings relating to the subject matter hereof.


17.         AMENDMENT AND WAIVER.


        17.1         REQUIREMENTS.

                This Agreement and the Collateral Documents may be amended, and
the Company (or any Issuer Subsidiary, as applicable) may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
the Company (or such Issuer Subsidiary, as applicable) shall obtain the written
consent to such amendment, action or omission to act, of the Required Holder(s)
of the Notes, except that:

(i)  

without the written consent of the holders of all Notes of a particular Series,
and if an Event of Default shall have occurred and be continuing, of the holders
of all Notes of all Series, at the time outstanding, the Notes of such Series
may not be amended or the provisions thereof waived to change the maturity
thereof, to change or affect the principal thereof, or to change or affect the
rate or time of payment of interest on or any Make-Whole Amount payable with
respect to the Notes of such Series,


(ii)  

without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to or waiver of the provisions of this Agreement shall
change or affect the provisions of Section 12 or this Section 17 insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration,


46

(iii)  

without the written consent of Prudential, the provisions of Section 2B may not
be amended or waived (provided that if any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver, the
requirements of clause (iv), below, must also be satisfied), and


(iv)  

without the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series, no provision of Sections 2B
or 3 may be amended or waived if such amendment or waiver would affect the
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes.


Each holder of any Note at the time or thereafter outstanding shall be bound by
any consent authorized by this Section 17, whether or not such Note shall have
been marked to indicate such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note.

As used herein, the term “this Agreement” and “the Collateral Documents” and
references thereto shall mean this Agreement and the Collateral Documents,
respectively, as they may from time to time be amended or supplemented.


        17.2         NOTES HELD BY COMPANY, ETC.

                Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes or any Series
thereof then outstanding have approved or consented to any amendment, waiver or
consent to be given under this Agreement or the Notes or any Series thereof, or
have directed the taking of any action provided herein or in the Notes or any
Series thereof to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding, Notes or any Series thereof directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.


18.         NOTICES.

                All notices and communications provided for hereunder (other
than communication provided for in Section 2, which shall be provided as
contemplated therein) shall be in writing and sent (a) by telefacsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

        (a)     if to any Purchaser or its nominee, to such Person at the
address specified for such communications in the Purchaser Schedule attached to
the applicable Confirmation of Acceptance, or at such other address as such
Person shall have specified to the Company in writing,

        (b)     if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing, or

47

        (c)     if to the Company or any Issuer Subsidiary, to the Company at
One Nu Skin Plaza, 75 West Center Street, Provo, Utah 84601 to the attention of
the Chief Financial Officer, or at such other address as the Company or such
Issuer Subsidiary shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified. Any communication pursuant to
Section 2 shall be made by a method specified for such communication in Section
2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a
telefacsimile communication, the communication is signed by an Authorized
Officer of the party conveying the information, addressed to the attention of an
Authorized Officer of the party receiving the information, and in fact received
at the telefacsimile terminal the number of which is listed for the party
receiving the communication on the Information Schedule hereto or at such other
telefacsimile terminal as the party receiving the information shall have
specified in writing to the party sending such information.


19.         REPRODUCTION OF DOCUMENTS.

                This Agreement, the Collateral Documents and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by any
Purchaser may at the Closing Day (except the Notes themselves), and (c)
financial statements, certificates and other information previously or hereafter
furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.


20.         CONFIDENTIAL INFORMATION.

                For the purposes of this Section 20, “Confidential Information”
means information delivered to any Purchaser by or on behalf of the Company or
any Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on its behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure (x) by

48

the Company or any Subsidiary, or (y) by another Person known by such Purchaser
to be bound by a confidentiality agreement with the Company, or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by it in
good faith to protect confidential information of third parties delivered to it,
provided that each Purchaser may deliver or disclose Confidential Information to
(i) its directors, officers, employees, agents, attorneys and affiliates (to the
extent such disclosure reasonably relates to the administration of the
investment represented by any Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20), (v) any Person from which such Purchaser offers to purchase any security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20), (vi)
any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process (provided that such Purchaser give prompt notice to the Company of such
subpoena or legal process to the extent such Purchaser is legally permitted to
do so), (y) in connection with any litigation to which such Purchaser is a
party, or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under its Notes, this Agreement and the Collateral
Documents. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.


21.         GUARANTEED OBLIGATIONS.


        21.1         GUARANTEED OBLIGATIONS.

                The Company, in consideration of the execution and delivery of
this Agreement and the purchase by the Purchasers of any Notes issued by an
Issuer Subsidiary, hereby irrevocably, unconditionally, absolutely, jointly and
severally guarantees, on a continuing basis, to each holder of Notes as and for
the Company’s own debt, until final and indefeasible payment has been made the
due and punctual payment by each Issuer Subsidiary of the principal of, and
interest, and the Make-Whole Amount (if any) on, the Notes issued by such Issuer
Subsidiary at any time outstanding and the due and punctual payment of all other
amounts payable, and all other indebtedness owing, by such Issuer Subsidiary to
the holders of such Notes under this Agreement and such Notes, in each case when
and as the same shall become due and payable,

49

whether at maturity, pursuant to mandatory or optional prepayment, by
acceleration or otherwise, all in accordance with the terms and provisions
hereof and thereof; it being the intent of the Company that the guaranty set
forth herein shall be a continuing guaranty of payment and not a guaranty of
collection. All of the obligations set forth in this Section 21.1 are referred
to herein as the “Guaranteed Obligations” and the guaranty thereof set forth in
this Section 21 is referred to herein as the “Parent Guaranty.”


        21.2         PAYMENTS AND PERFORMANCE.

                In the event that an Issuer Subsidiary fails to make, on or
before the due date thereof, any payment to be made of any principal amount of,
or interest or Make-Whole Amount on, or in respect of, the Notes issued by such
Issuer Subsidiary or of any other amounts due to any holder of Notes under the
Notes or this Agreement, after giving effect to any applicable grace periods or
cure provisions or waivers or amendments, the Company shall cause forthwith to
be paid the moneys in respect of which such failure has occurred in accordance
with the terms and provisions of this Agreement and the Notes. In furtherance of
the foregoing, if any or all of the Notes have been accelerated as provided in
Section 12.1 (and such acceleration has not been rescinded), the Guaranteed
Obligations in respect of such Notes shall forthwith become due and payable
without notice, regardless of whether the acceleration of such Notes shall be
stayed, enjoined, delayed or deemed ineffective. Nothing shall discharge or
satisfy the obligations of the Company hereunder except the full, final and
indefeasible payment of the Guaranteed Obligations.


        21.3         RELEASES.

                The Company consents and agrees that, without any notice
whatsoever to or by the Company, except with respect to any action (but not any
failure to act) referred to in clauses (i), (ii) and (iv) below (it being
understood that the Company shall be deemed to have notice of any matter as to
which any Issuer Subsidiary has knowledge), and without impairing, releasing,
abating, deferring, suspending, reducing, terminating or otherwise affecting the
obligations of the Company hereunder, each holder of Notes, by action or
inaction, may:

(i)  

compromise or settle, renew or extend the period of duration or the time for the
payment, or discharge the performance of, or may refuse to, or otherwise not,
enforce, or may, by action or inaction, release all or any one or more parties
to, any one or more of the Notes, this Agreement, or any other guaranty or
agreement or instrument related thereto or hereto;


(ii)  

assign, sell or transfer, or otherwise dispose of, any one or more of the Notes;


(iii)  

grant waivers, extensions, consents and other indulgences of any kind whatsoever
to any Issuer Subsidiary or any other Person liable in any manner in respect of
all or any part of the Guaranteed Obligations;


(iv)  

amend, modify or supplement in any manner whatsoever and at any time (or from
time to time) any one or more of the Notes, this Agreement, or any other
guaranty or any agreement or instrument related thereto or hereto;


50

(v)  

release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not; and


(vi)  

sell, exchange, release, accept, surrender or enforce rights in, or fail to
obtain or perfect or to maintain, or cause to be obtained, perfected or
maintained, the perfection of any security interest or other Lien on, by action
or inaction, any property at any time pledged or granted as security in respect
of the Guaranteed Obligations, whether so pledged or granted by the Company, any
Issuer Subsidiary or any other Person.


                The Company hereby ratifies and confirms any such action
specified in this Section 21.3 and agrees that the same shall be binding upon
the Company. The Company hereby waives any and all defenses, counterclaims or
offsets which the Company might or could have by reason thereof.


        21.4         WAIVERS.

  To the fullest extent permitted by law, the Company hereby waives:


(i)  

notice of acceptance of this Agreement;


(ii)  

notice of any purchase or acceptance of the Notes under this Agreement, or the
creation, existence or acquisition of any of the Guaranteed Obligations, subject
to the Company’s right to make inquiry of each holder of Notes to ascertain the
amount of the Guaranteed Obligations at any reasonable time;


(iii)  

notice of the amount of the Guaranteed Obligations, subject to the Company’s
right to make inquiry of each holder of Notes to ascertain the amount of the
Guaranteed Obligations at any reasonable time;


(iv)  

notice of adverse change in the financial condition of any Issuer Subsidiary or
any other guarantor or any other fact that might increase the Company’s risk
hereunder;


(v)  

notice of presentment for payment, demand, protest, and notice thereof as to the
Notes or any other instrument;


(vi)  

notice of any Default or Event of Default, so long as any Issuer Subsidiary has
knowledge thereof;


(vii)  

all other notices and demands to which the Company might otherwise be entitled
(except if such notice or demand is specifically otherwise required to be given
to the Company under this Agreement);


(viii)  

the right by statute or otherwise to require any or each holder of Notes to
institute suit against any Issuer Subsidiary or any other guarantor or to
exhaust the rights and remedies of any or each holder of Notes against any
Issuer


51

   

Subsidiary or any other guarantor, the Company being bound to the payment of
each and all Guaranteed Obligations, whether now existing or hereafter accruing,
as fully as if such Guaranteed Obligations were directly owing to each holder of
Notes by the Company;


(ix)  

any defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully, finally and
indefeasibly paid) of any Issuer Subsidiary or by reason of the cessation from
any cause whatsoever of the liability of any Issuer Subsidiary in respect
thereof;


(x)  

any stay (except in connection with a pending appeal), valuation, appraisal,
redemption or extension law now or at any time hereafter in force that, but for
this waiver, might be applicable to any sale of property of the Company made
under any judgment, order or decree based on this Agreement, and the Company
covenants that it will not at any time insist upon or plead, or in any manner
claim or take the benefit or advantage of any such law; and


(xi)  

at all times prior to full, final and indefeasible payment of the Guaranteed
Obligations, any claim of any nature arising out of any right of indemnity,
contribution, reimbursement, indemnification or any similar right or any claim
of subrogation (whether such right or claim arises under contract, common law or
statutory or civil law (including, without limitation, section 509 of the United
States Bankruptcy Code)) arising in respect of any payment made under this
Agreement or in connection with this Agreement, against any Issuer Subsidiary or
the estate of any Issuer Subsidiary (including Liens on the property of any
Issuer Subsidiary or the estate of any Issuer Subsidiary), in each case whether
or not any Issuer Subsidiary at any time shall be the subject of any proceeding
brought under any Bankruptcy Law, and the Company further agrees that, except as
provided in Section 21.9, it will not file any claims against any Issuer
Subsidiary or the estate of any Issuer Subsidiary in the course of any such
proceeding or otherwise, and further agrees that each holder of Notes may
specifically enforce the provisions of this clause (xi).



        21.5         MARSHALING.

The Company consents and agrees:

        (a)     that each holder of Notes, and each Person acting for the
benefit of one or more of the holders of Notes, shall be under no obligation to
marshal any assets in favor of the Company or against or in payment of any or
all of the Guaranteed Obligations; and

        (b)     that, to the extent that any Issuer Subsidiary makes a payment
or payments to any holder of Notes, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required, for any of the foregoing reasons or for any other reason,
to be repaid or paid over to a custodian, trustee, receiver or any other party
under any Bankruptcy Law, other common or civil law, or equitable

52

cause, then, to the extent of such payment or repayment, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if such payment or payments had not been made and the
Company shall be primarily liable for such obligation.


        21.6         IMMEDIATE LIABILITY.

                The Company agrees that the liability of the Company in respect
of this Parent Guaranty shall be immediate and shall not be contingent upon the
exercise or enforcement by any holder of Notes or any other Person of whatever
remedies such holder of Notes or other Person may have against any Issuer
Subsidiary or any other guarantor or the enforcement of any Lien or realization
upon any security such holder of Notes or other Person may at any time possess.


        21.7         PRIMARY OBLIGATIONS.

                This Parent Guaranty is a primary and original obligation of the
Company and is an absolute, unconditional, continuing and irrevocable guaranty
of payment and shall remain in full force and effect without respect to any
action by any holder of Notes specified in Section 21.3 hereof or any future
changes in conditions, including, without limitation, change of law or any
invalidity or irregularity with respect to the issuance or assumption of any
obligations (including, without limitation, the Notes) of or by any Issuer
Subsidiary or any other guarantor, or with respect to the execution and delivery
of any agreement (including, without limitation, the Notes and this Agreement)
by any Issuer Subsidiary or any other Person.


        21.8         NO REDUCTION OR DEFENSE.

                The obligations of the Company under this Agreement, and the
rights of any holder of Notes to enforce such obligations by any proceedings,
whether by action at law, suit in equity or otherwise, shall not be subject to
any reduction, limitation, impairment or termination, whether by reason of any
claim of any character whatsoever or otherwise (other than payment in full of
all amounts owing hereunder or under the Notes), including, without limitation,
claims of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense (other than any defense based upon the irrevocable
payment in full of the obligations under this Agreement and the Notes), set-off,
counterclaim, recoupment or termination whatsoever.

                Without limiting the generality of the foregoing, the
obligations of the Company shall not be discharged or impaired by:

        (a)     any default (including, without limitation, any Default or Event
of Default), failure or delay, willful or otherwise, in the performance of any
obligations by any Issuer Subsidiary or any of its respective Subsidiaries or
Affiliates;

53

        (b)     any proceeding of, or involving, any Issuer Subsidiary under any
Bankruptcy Law, or any merger, consolidation, reorganization, dissolution,
liquidation, sale of assets or winding up or change in corporate constitution or
corporate identity or loss of corporate identity of any Issuer Subsidiary or any
of its Subsidiaries or Affiliates;

        (c)     any incapacity or lack of power, authority or legal personality
of, or dissolution or change in the directors, stockholders or status of, any
Issuer Subsidiary or any of its Subsidiaries or any other Person (other than the
Company);

        (d)     impossibility or illegality of performance on the part of any
Issuer Subsidiary under this Agreement or the Notes;

        (e)     the invalidity, irregularity or unenforceability of the Notes,
this Agreement or any documents referred to therein or herein;

        (f)     in respect of any Issuer Subsidiary, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to any Issuer Subsidiary, or impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), terrorist activities, civil commotions, acts of God
or the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Issuer Subsidiary and whether
or not of the kind hereinbefore specified;

        (g)     any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, corporation or entity, or any claims, demands, charges,
Liens or encumbrances of any nature, foreseen or unforeseen, incurred by any
Person, or against any sums payable under this Agreement or the Notes, so that
such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

        (h)     any order, judgment, decree, ruling or regulation (whether or
not valid) of any court of any nation or of any governmental authority or agency
thereof, or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any Issuer Subsidiary of its obligations under this Agreement or
the Notes, as the case may be.


        21.9         SUBORDINATION.

                In the event that, for any reason whatsoever, any Issuer
Subsidiary is now or hereafter becomes indebted or obligated to the Company in
any manner, the Company agrees that the amount of such obligation, interest
thereon if any, and all other amounts due with respect thereto, shall, at all
times during the existence of a Default or an Event of Default, be subordinate
as to time of payment and in all other respects to all the Guaranteed
Obligations, and the Company shall not be entitled to enforce or receive payment
thereof until all sums then due and owing to the holders of the Notes in respect
of the Guaranteed Obligations shall have been fully, finally and indefeasibly
paid in full in cash, except that the Company may enforce (and shall enforce, at
the request of the Required Holders, and at the Company’s expense) any
obligations in respect of any such obligation owing to the Company from any
Issuer Subsidiary so long as all proceeds in respect of any recovery from such
enforcement shall be held by the Company in trust for the benefit of the holders
of the Notes, to be paid thereto as promptly as reasonably possible.

54

If any other payment, other than pursuant to the immediately preceding sentence,
shall have been made to the Company by any Subsidiary in respect of any such
obligation during any time that a Default or an Event of Default exists and
there are Guaranteed Obligations outstanding, the Company shall hold in trust
all such payments for the benefit of the holders of Notes, to be paid thereto as
promptly as reasonably possible.


        21.10         NO ELECTION.

                Each holder of Notes shall, individually or collectively, have
the right to seek recourse against the Company to the fullest extent provided
for herein for its obligations under this Agreement. No election to proceed in
one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of such holder’s right to proceed in any other form of
action or proceeding or against other parties unless such holder of Notes has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by or on behalf of any
holder of Notes against an Issuer Subsidiary or any other Person under any
document or instrument evidencing obligations of such Issuer Subsidiary or such
other Person to or for the benefit of such holder of Notes shall serve to
diminish the liability of the Company under this Agreement except to the extent
that such holder of Notes unconditionally shall have realized payment by such
action or proceeding.


        21.11         SEVERABILITY.

                Each of the rights and remedies granted under this Section 21 to
each holder of Notes in respect of the Notes held by such holder may be
exercised by such holder without notice to, or the consent of or any other
action by, any other holder of Notes.


        21.12         APPROPRIATIONS.

                Until all amounts which may be or become payable by all Issuer
Subsidiaries under or in connection with this Agreement or the Notes or by the
Company under or in connection with this Agreement have been irrevocably paid in
full, any holder of Notes (or any trustee or agent on its behalf) may refrain
from applying or enforcing any moneys, security or rights held or received by
such holder of Notes (or any trustee or agent on its behalf) in respect of those
amounts, or apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and the Company shall not be
entitled to the benefit of the same; provided, however, that any payments
received from any Issuer Subsidiary, or the Company on behalf of any Issuer
Subsidiary, will be applied to amounts owing by such Issuer Subsidiary hereunder
or in respect of the Notes issued by it.


        21.13         OTHER ENFORCEMENT RIGHTS.

                Each holder of Notes may proceed to protect and enforce this
Agreement by suit or suits or proceedings in equity, at law or in bankruptcy or
insolvency, and whether for the specific performance of any covenant or
agreement contained herein or in execution or aid of any power herein granted,
or for the recovery of judgment for the obligations hereby guarantied or for the
enforcement of any other proper, legal or equitable remedy available under
applicable law.

55


        21.14               INVALID PAYMENTS.

                To the extent that any payment is made to any holder of Notes in
respect of the Guaranteed Obligations by any Person, which payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required, for any of the foregoing reasons or for any other reason,
to be repaid or paid over to a custodian, trustee, receiver, administrative
receiver, administrator or any other party or officer under any Bankruptcy Law,
or any other common or civil law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made and the Company shall be primarily liable for such obligation.


        21.15         NO WAIVERS OR ELECTION OF REMEDIES; EXPENSES; ETC.

                No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies. No
right, power or remedy conferred by this Agreement upon any holder of Notes
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.


        21.16         RESTORATION OF RIGHTS AND REMEDIES.

                If any holder of Notes shall have instituted any proceeding to
enforce any right or remedy under this Agreement or any Note held by such holder
and such proceeding shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to such holder, then and in every such case
each such holder of Notes, the Issuer Subsidiary which is the issuer of such
Notes and the Company shall, except as may be limited or affected by any
determination in such proceeding, be restored severally and respectively to its
respective former position hereunder and thereunder, and thereafter the rights
and remedies of such holder of Notes shall continue as though no such proceeding
had been instituted.


        21.17         NO SETOFF OR COUNTERCLAIM.

  Except as otherwise required by law, each payment by the Company shall be made
without setoff or counterclaim.



        21.18         FURTHER ASSURANCES.

                The Company will cooperate with the holders of the Notes and
execute such further instruments and documents as the Required Holders shall
reasonably request to carry out, to the reasonable satisfaction of the Required
Holders, the transactions contemplated by this Agreement, the Notes and the
documents and instruments related hereto and thereto.

56


        21.19         SURVIVAL.

                So long as the Guaranteed Obligations shall not have been fully
and finally performed and indefeasibly paid, the obligations of the Company
under this Parent Guaranty shall survive the transfer and payment of any Note
and the payment in full of all the Notes.


22.         JUDICIAL PROCEEDINGS.


        22.1         CONSENT TO JURISDICTION.

                The Company and each Issuer Subsidiary irrevocably submits to
the non-exclusive jurisdiction of any New York State or United States federal
court sitting in New York City, and irrevocably waives its own forum, over any
suit, action or proceeding arising out of or relating to this Agreement or any
Note. The Company and each Issuer Subsidiary irrevocably waives, to the fullest
extent it may effectively do so under applicable law, any objection which it may
have or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
The Company and each Issuer Subsidiary agrees, to the fullest extent it may
effectively do so under applicable law, that a final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Company and each Issuer Subsidiary may be enforced in the courts of the
United States, the State of New York (or any other courts to the jurisdiction of
which the Company is or may be subject) by a suit upon such judgment, provided
that service of process is effected on the Company or such Issuer Subsidiary in
one of the manners specified below or as otherwise permitted by law.


        22.2         SERVICE OF PROCESS.

                 The Company and each Issuer Subsidiary hereby consents to
process being served in any suit, action or proceeding of the nature referred to
in Section 22.1 by the mailing of a copy thereof by registered or certified air
mail, postage prepaid, return receipt requested, to the address of the Company
or such Issuer Subsidiary set forth in Section 18. The Company and each Issuer
Subsidiary irrevocably waives, to the fullest extent it may effectively do so
under applicable law, all claim of error by reason of any such service and
agrees that such service (a) shall be deemed in every respect effective service
of process upon the Company or such Issuer Subsidiary in any such suit, action
or proceeding, and (b) shall, to the fullest extent permitted by law, be taken
and held to be valid personal service upon the Company.


        22.3         NO LIMITATION ON SERVICE OR SUIT.

        Nothing in this Section 22 shall affect the right of any hold        er
of the Notes to serve process in any manner permitted by law or limit the right
of any holder of the Notes to bring proceedings against the Company or any
Issuer Subsidiary in the courts of any jurisdiction or jurisdictions or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

57


23.         MISCELLANEOUS.


        23.1         SUCCESSORS AND ASSIGNS.

                All covenants and other agreements contained in this Agreement
and the Collateral Documents by or on behalf of any of the parties hereto or
thereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.


        23.2         ACCOUNTING PRINCIPLES.

                 The Company shall prepare its accounts and financial statements
required to be delivered pursuant to Section 7.1 hereof in accordance with GAAP
as in effect on the date of, or at the end of the period covered by, such
accounts and financial statements as specified in Section 7.1 hereof, and any
such accounts and financial statements delivered pursuant to Section 7.1 hereof
shall be audited, and an audit report or opinion in respect thereof shall be
executed, by independent public accountants of recognized national standing, as
more particularly set forth in Section 7.1 hereof.


        23.3         PAYMENTS DUE ON NON-BUSINESS DAYS.

                Anything in this Agreement, the Collateral Documents or the
Notes to the contrary notwithstanding, any payment of principal of or Make-Whole
Amount or interest on any Note that is due on a date other than a New York
Business Day shall be made on the next succeeding New York Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding New York Business Day.


        23.4         SEVERABILITY.

        Any provision of this Agreement or the Collateral Documents that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof, and any such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction.


        23.5         CONSTRUCTION.

                Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.


        23.6         COUNTERPARTS.

                This Agreement and the Collateral Documents may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one

58

instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.


        23.7         GOVERNING LAW.

        This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State (other than Section
5-1401 of the New York General Obligations Law) that would require the
application of the laws of a jurisdiction other than such State.


        23.8         BINDING AGREEMENT.

                When this Agreement is executed and delivered by the Company and
Prudential, it shall become a binding agreement between the Company and
Prudential. This Agreement shall also inure to the benefit of each Purchaser and
Issuer Subsidiary which shall have executed and delivered a Confirmation of
Acceptance, and each such Purchaser and Issuer Subsidiary shall be bound by this
Agreement to the extent provided in such Confirmation of Acceptance.






59








Very truly yours,


NU SKIN ENTERPRISES, INC.

By:  /s/ Ritch N. Wood
       Name: Ritch N. Wood
       Title: Chief Financial Officer

The foregoing Agreement is hereby accepted as of the date first above written.


PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:    /s/ Iris Krause
          Name:    Iris Krause
          Title:      Vice President










S-1







SCHEDULE A


DEFINED TERMS

        As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

        “Acceptance” shall have the meaning specified in Section 2B(5).

        “Acceptance Day” shall have the meaning specified in Section 2B(5).

        “Accepted Note” shall have the meaning specified in Section 2B(5).

        “Acceptance Window” shall mean, with respect to any Quotation, the time
period designated by Prudential during which the Company and Prudential shall be
in live communication and the Company may elect to accept such Quotation.

        “Affiliate” means, at any time, (a) with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) with respect to the Company and its Subsidiaries, any
Person beneficially owning or holding, directly or indirectly, 5% or more of any
class of voting or equity interests of the Company or any of its Subsidiaries or
any corporation of which the Company and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 5% or more of any class of
voting or equity interests. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.

        “Amended and Restated Collateral Agency and Intercreditor Agreement”
means the Amended and Restated Collateral Agency and Intercreditor Agreement,
substantially in the form of Exhibit G hereto, dated as of the date hereof, by
and among the Collateral Agent, the Purchasers and each of the other Senior
Secured Creditors, and acknowledged by the Company and the Subsidiary
Guarantors, as such agreement may be amended, supplemented or modified from time
to time.

        “Available Currencies” shall mean British Pounds, Canadian Dollars,
Dollars, Euros, and Yen.

        “Available Facility Amount” shall have the meaning specified in Section
2B(1).

        “British Pounds” means the lawful currency of the United Kingdom.

        “Business Day” shall mean (i) other than as provided in clauses (ii) and
(iii) below, any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are authorized or required to be closed, (ii)
for purposes of Section 2B(3) only, any day which is both a New York Business
Day and a day on which Prudential is open for business and (iii) for purposes of
Section 8.6 only, (a) if with respect to Notes denominated in British

A-1

Pounds, any day which is both a New York Business Day and a day on which
commercial banks are not required or authorized to be closed in London, (b) if
with respect to Notes denominated in Canadian Dollars, any day which is both a
New York Business Day and a day on which commercial banks are not required or
authorized to be closed in Ottawa, (c) if with respect to Notes denominated in
Dollars, a New York Business Day, (d) if with respect to Notes denominated in
Euros, any day which is both a New York Business Day and a day on which
commercial banks are not required or authorized to be closed in Frankfurt and
Brussels, and (e) if with respect to Notes denominated in Yen, any day which is
both a New York Business Day and a day on which commercial banks are not
required or authorized to be closed in Tokyo, Japan.

        “Canadian Dollars” means the lawful currency of Canada.

        “Cancellation Date” shall have the meaning specified in Section
2B(8)(iv).

        “Cancellation Fee” shall have the meaning specified in Section
2B(8)(iv).

        “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        “Closing Day” shall mean, with respect to any Accepted Note, the
Business Day specified for the closing of the purchase and sale of such Accepted
Note in the Confirmation of Acceptance with respect to such Accepted Note,
provided that (i) if the Company and the Purchaser which is obligated to
purchase such Accepted Note agree on an earlier Business Day for such closing,
the “Closing Day” for such Accepted Note shall be such earlier Business Day, and
(ii) if the closing of the purchase and sale of such Accepted Note is
rescheduled pursuant to Section 2B(7), the Closing Day for such Accepted Note,
for all purposes of this Agreement except references to “original Closing Day”
in Section 2B(8)(iii), shall mean the Rescheduled Closing Day with respect to
such Accepted Note.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        “Collateral Agent” means State Street Bank and Trust Company of
California, N.A., acting in its capacity as collateral agent under the Amended
and Restated Collateral Agency and Intercreditor Agreement, together with its
successors and assigns.

        “Collateral Documents” means the Pledge Agreement, the Subsidiary
Guaranty, the Amended and Restated Collateral Agency and Intercreditor
Agreement, any Foreign Subsidiary Guaranty, and all other documents, evidencing,
securing or relating to the Notes, the payment of the indebtedness evidenced by
the Notes and all other amounts due from the Company or any Restricted
Subsidiary evidenced or secured by this Agreement, the Notes or the Collateral
Documents.

        “Company” means Nu Skin Enterprises, Inc., a Delaware corporation.

        “Confidential Information” is defined in Section 20.

A-2

        “Confirmation of Acceptance” shall have the meaning specified in Section
2B(5).

        “Consolidated Income Available for Fixed Charges” means, with respect to
any period, Consolidated Net Income for such period plus all amounts deducted in
the computation thereof on account of (a) Fixed Charges, and (b) taxes imposed
on or measured by income or excess profits of the Company and the Restricted
Subsidiaries.

        “Consolidated Net Income” means, with respect to any period, the net
income (or loss) of the Company and the Restricted Subsidiaries for such period
(taken as a cumulative whole), as determined in accordance with GAAP, after
eliminating all offsetting debits and credits between the Company and the
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Company
and the Restricted Subsidiaries in accordance with GAAP.

        “Consolidated Net Worth” means, at any time, (a) the consolidated
stockholders’ equity of the Company and the Restricted Subsidiaries, as defined
according to GAAP, less (b) the sum of (i) to the extent included in clause (a),
all amounts attributable to minority interests, if any, in the securities of
Restricted Subsidiaries, and (ii) the amount by which Restricted Investments
exceed 20% of the amount determined in clause (a).

        “Consolidated Total Assets” means, at any date of determination, on a
consolidated basis for the Company and the Restricted Subsidiaries, total
assets, determined in accordance with GAAP.

        “Counterpart Amended and Restated Collateral Agency and Intercreditor
Agreement” means counterpart to the Amended and Restated Collateral Agency and
Intercreditor Agreement attached thereto as Exhibit A.

        “Credit Facility” means any credit facility providing for the borrowing
of money or the issuance of letters of credit (a) for the Company, or (b) for
any Restricted Subsidiary, if its obligations under such credit facility are
guaranteed by the Company.

        “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

        “Default Rate” shall mean (i) in the case of any Note denominated in
Dollars, the greater of 2% over the interest rate expressed in such Note and 2%
over the rate announced from time to time in New York City by the Bank of New
York as its “base” or “prime” rate and (ii) in the case of any Note denominated
in a currency other than Dollars, 2% over the interest rate expressed in such
Note.

        “Delayed Delivery Fee” shall have the meaning specified in Section
2B(8)(iii).

        “Document Delivery Date” shall mean (i) the applicable Closing Day in
the case of any Accepted Notes to be denominated in Dollars, (ii) two New York
Business Days prior to the applicable Closing Day in the case of any Accepted
Notes to be denominated in British Pounds, Canadian Dollars or Euros and (iii)
three New York Business Days prior to the applicable Closing Day in the case of
any Accepted Notes to be denominated in Yen.

A-3

        “Dollars” and the symbol “$” mean the lawful money of the United States
of America unless, in the case of “Dollars” or “$", if immediately preceded by
the name of another country (e.g. “Canadian Dollars”).

        “Domestic Subsidiary” means, at any time, each Subsidiary of the Company
(a) which is created, organized or domesticated in the United States or under
the law of the United States or any state or territory thereof, (b) which was
included as a member of the Company’s affiliated group in the Company’s most
recent consolidated United States federal income tax return, or (c) the earnings
of which were includable in the taxable income of the Company or any other
Domestic Subsidiary (to the extent of the Company’s and/or such other Domestic
Subsidiary’s ownership interest of such Subsidiary) in the Company’s most recent
consolidated United States federal income tax return.

        “EBITDA” means, with respect to any period, the sum of (i) Consolidated
Net Income for such period without giving effect to extraordinary gains and
losses, gains and losses resulting from changes in GAAP and one time
non-recurring income and expenses resulting from acquisitions and similar
events, plus (ii) to the extent deducted in the calculation of Consolidated Net
Income, the amount of all interest expense, depreciation expense, amortization
expense, and income tax expense; provided that EBITDA will include or exclude,
as applicable, acquisitions and divestitures of Restricted Subsidiaries or other
business units on a pro forma basis as if such acquisitions or divestitures
occurred on the first day of the applicable period.

        “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

        “Equity Securities” of any Person means (a) all common stock, Preferred
Stock, participations, shares, partnership interest, membership interest or
other equity interest in and of such Person (regardless of how designated and
whether or not voting or non-voting), and (b) all warrants, options and other
rights to acquire any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

        “Euros” shall mean the single currency of participating member states of
the European Union.

        “Event of Default” is defined in Section 11.

A-4

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Facility” shall have the meaning specified in Section 2B(1).

        “Fixed Charges” means, with respect to any period, the sum of (i)
Interest Expense for such period, and (ii) Lease Rentals for such period.

        “Foreign Subsidiary” means, at any time, each Subsidiary of the Company
that is not a Domestic Subsidiary.

        “Foreign Subsidiary Guaranty” shall have the meaning specified in
Section 9.6(a).

        “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.

      “Governmental Authority” means

    (a)               the government of


    (i)        the United States of America or any State or other political
subdivision thereof, or


    (ii)        the jurisdiction of organization of any Issuer Subsidiary, or


    (iii)        any jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or


    (b)        any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.


        “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

    (a)        to purchase such indebtedness or obligation or any property
constituting security therefor;


    (b)        to advance or supply funds (i) for the purchase or payment of
such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;


A-5

    (c)        to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or


    (d)        otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.


In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

        “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

        “Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note,
the United States Treasury Note or Notes whose cash flow duration (as determined
by Prudential) most closely matches the duration of such Accepted Note.

        “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to Section
13.1.

        “Hostile Tender Offer” shall mean, with respect to the use of proceeds
of any Note, any offer to purchase, or any purchase of, shares of capital stock
of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such shares,
equity interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

        “Indebtedness” with respect to any Person means, at any time, without
duplication,

    (a)        its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;


    (b)        its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);


A-6

    (c)        all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;


    (d)        all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);


    (e)        Securitization Debt; and


    (f)        any Guaranty (other than the Subsidiary Guaranty) of such Person
with respect to liabilities of a type described in any of clauses (a) through
(e) hereof.


Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

        “INHAM Exemption” shall have the meaning provided in Section 6.2(e).

        “Institutional Investor” means (a) any original purchaser of a Note, and
(b) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, holding more than $2,000,000 (or its equivalent in
another Available Currency) in of the aggregate principal amount of the Notes
then outstanding or more than 20% of the aggregate principal amount of the Notes
then outstanding.

        “Interest Expense” means, with respect to the Company and the Restricted
Subsidiaries for any period, the sum, determined on a consolidated basis in
accordance with GAAP, of (a) all interest paid, accrued or scheduled for payment
on the Indebtedness of the Company and the Restricted Subsidiaries during such
period (including interest attributable to Capital Leases), plus (b) all fees in
respect of outstanding letters of credit paid, accrued or scheduled for payment
by the Company and the Restricted Subsidiaries during such period.

        “Investment” means any investment, made in cash or by delivery of
property, by the Company or any Restricted Subsidiary (a) in any Person, whether
by acquisition of stock, Indebtedness or other obligation or Security, or by
loan, Guaranty, advance, capital contribution or otherwise; or (b) in any
property.

        “Issuance Period” shall have the meaning specified in Section 2B(2).

        “Issuance Fee” shall have the meaning provided in Section 2B(8)(ii).

        “Issuer Subsidiary” shall mean (a) any Subsidiary Guarantor of the
Company which has issued or proposes to issue any Notes, or (b) any Foreign
Subsidiary of the Company which has issued or proposes to issue any Notes and
has executed and delivered a Foreign Subsidiary Guaranty to the holders of the
Notes and has executed and delivered the same Foreign Subsidiary Guaranty to,
and for the benefit of, each Senior Secured Creditor party to the Amended and
Restated Collateral Agency and Intercreditor Agreement.

A-7

        “Lease Rentals” means, with respect to any period, the sum of the rental
and other obligations required to be paid during such period by the Company or
any Restricted Subsidiary as lessee under all leases of real or personal
property (other than Capital Leases) as determined on a consolidated basis for
the Company and the Restricted Subsidiaries in accordance with GAAP.

        “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

        “Make-Whole Amount” is defined in Section 8.6.

        “Material” or “Materially” means material or materially, as the case may
be, in relation to the business, operations, affairs, financial condition,
assets, properties or prospects of the Company and the Restricted Subsidiaries
taken as a whole.

        “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and the Restricted Subsidiaries taken as a whole, or (b) the ability of
the Company or any Subsidiary to perform its obligations under this Agreement,
the Notes or the Collateral Documents (as applicable), or (c) the validity or
enforceability of this Agreement, the Notes or any of the Collateral Documents.

        “Material Domestic Subsidiary” means each Domestic Subsidiary of the
Company that also is a Material Subsidiary.

        “Material Foreign Subsidiary” means each Foreign Subsidiary of the
Company that also is a Material Subsidiary.

        "Material Subsidiaries" means, at any time, (a) Nu Skin Japan Co., Ltd.,
a Japanese corporation, Nu Skin International, Inc., a Utah corporation, Nu Skin
Enterprises Hong Kong, Inc., a Utah corporation, Nu Skin Taiwan, Inc., a Utah
corporation, Nu Skin United States, Inc., a Delaware corporation, and Big
Planet, Inc., a Delaware corporation; and (b) each other Subsidiary of the
Company which (i) had revenues during the four most recently ended fiscal
quarters equal to or greater than 5.0% of the consolidated total revenues of the
Company and its Subsidiaries during such period (provided that if the Company
and Subsidiaries collectively own not more than 30% of the outstanding equity,
by value, of Nu Skin Malaysia Holdings, then Nu Skin Malaysia Holdings and its
subsidiaries shall not be deemed Material Subsidiaries by reason of this clause
(i) unless their consolidated revenues during the four most recently ended
fiscal quarters equaled or exceeded 15.0% of the consolidated total revenues of
the Company and its Subsidiaries during such period), or (ii) is an obligor
under any Guaranty with respect to the Indebtedness of the Company under any
Significant Credit Facility.

      “Memorandum” is defined in Section 5.3.

        “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

A-8

        “NAIC Annual Statement” shall have the meaning provided in Section
6.2(a).

        “New York Business Day” shall mean any day other than a Saturday, a
Sunday or a day on which commercial banks in New York are required or authorized
to be closed.

      “Notes” is defined in Section 1.

        “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

        “Overnight Interest Rate” means with respect to an Accepted Note
denominated in a currency other than Dollars, the actual rate of interest, if
any, received by the Purchaser which intends to purchase such Accepted Note on
the overnight deposit of the funds intended to be used for the purchase of such
Accepted Note, it being understood that reasonable efforts will be made by or on
behalf of the Purchaser to make any such deposit in an interest bearing account.

        “Parent Guaranty” shall mean the guaranty of the Company pursuant to
Section 21 hereof of any Notes issued by any Issuer Subsidiary.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

        “Permitted Securitization Program” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which the Company or any Restricted Subsidiary may sell,
convey or otherwise transfer to (i) a Securitization Entity (in the case of a
transfer by the Company or any Restricted Subsidiary) and (ii) any other Person
(in the case of a transfer by a Securitization Entity), or may grant a security
interest in, any receivables (whether now existing or arising or acquired in the
future) of the Company or any Restricted Subsidiary, and any assets related
thereto including (A) all collateral securing such receivables, (B) all
contracts and contract rights and all guarantees or other obligations in respect
of such receivables, (C) proceeds of such receivables, and (D) other assets
(including contract rights) that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables; provided that the resultant
Securitization Debt, together with all other Priority Indebtedness then
outstanding, shall not exceed the amount of Priority Indebtedness permitted by
Section 10.5(a)(ii).

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

        “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

A-9

        “Pledge Agreement” means the Pledge Agreement, dated as of October 12,
2000, executed and delivered by the Pledgors and the Collateral Agent, as
amended, supplemented and modified from time to time.

        “Pledged Securities” means (a) the Equity Securities described in
Schedule I attached to the Pledge Agreement and the Equity Securities of each
Person that becomes a Material Foreign Subsidiary, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing now or hereafter owned by such Pledgor,
and the certificates or other instruments representing any of the foregoing and
any interest of such Pledgor in the entries on the books of any securities
intermediary pertaining thereto (the “Pledged Shares”), and all dividends,
distributions, returns of capital, cash, warrants, option, rights, instruments,
right to vote or manage the business of such Person pursuant to organizational
documents governing the rights and obligations of the stockholders, and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;
provided, that the Pledged Shares shall not include any Equity Securities of
such issuer in excess of the number of shares or other equity interests of such
issuer possessing up to but not exceeding 65% of the voting power of all classes
of Equity Securities entitled to vote of such issuer, and all dividends, cash,
warrants, rights, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Securities; and (b) to the extent not covered by
clause (a) above, all proceeds of any or all of the foregoing.

        “Pledgor” means each Person who pledges Pledged Securities under the
Pledge Agreement.

        “Preferred Stock” means any class of capital stock of a corporation that
is preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

        “Priority Indebtedness” means (without duplication) the sum of (a) any
unsecured Indebtedness of the Restricted Subsidiaries other than (i) guarantees
under the Subsidiary Guaranty, (ii) Indebtedness of a Restricted Subsidiary if
(x) the Company has guaranteed such Indebtedness or is a primary obligor of such
Indebtedness, and (y) the holder of such Indebtedness becomes a party to the
Amended and Restated Collateral Agency and Intercreditor Agreement (provided
that until the holder of such Indebtedness becomes a party to the Amended and
Restated Collateral Agency and Intercreditor Agreement, such Indebtedness will
be considered Priority Indebtedness), (iii) Indebtedness owed to the Company or
any other Restricted Subsidiary, and (iv) Indebtedness of Issuer Subsidiaries
evidenced by the Notes and (b) Indebtedness of the Company and its Restricted
Subsidiaries secured by a Lien not permitted by paragraphs (a) through (m) of
Section 10.3, and (c) Securitization Debt.

        “property” or “properties” means and includes each and every interest in
any property or asset, whether tangible or intangible and whether real, personal
or mixed.

        “Prudential” shall mean Prudential Investment Management, Inc..

A-10

        “Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition. For purposes of
this definition the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s voting stock or equivalent voting securities or
interests.

        “PTE” shall have the meaning provided in Section 6.2(a).

        “Purchasers” shall mean with respect to any Accepted Notes, Prudential
and/or the Prudential Affiliate(s) which are purchasing such Accepted Notes.

        “QPAM Exemption” shall have the meaning provided in Section 6.2(d).

        “Quotation” shall have the meaning provided in Section 2B(4).

        “Request for Purchase” shall have the meaning specified in Section
2B(3).

        “Required Holder(s)” shall mean the holder or holders of at least 51% of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding and, if no Notes are
outstanding, shall mean Prudential.

        “Rescheduled Closing Day” shall have the meaning specified in Section
2B(7).

        “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company or its Subsidiaries with responsibility for the
administration of the relevant portion of this Agreement or the Collateral
Documents.

        “Restricted Investments” means all Investments except any of the
following: (i) property to be used in the ordinary course of business; (ii)
assets arising from the sale of goods and services in the ordinary course of
business; (iii) Investments in one or more Restricted Subsidiaries or any Person
that immediately becomes a Restricted Subsidiary; (iv) Investments existing at
the date of Closing; (v) Investments in obligations, maturing within one year,
issued by or guaranteed by the United States of America, or an agency thereof,
or Canada, or any province thereof; (vi) Investments in tax-exempt obligations,
maturing within one year, which are rated in one of the top two rating
classifications by at least one national rating agency; (vii) Investments in
certificates of deposit or banker’s acceptances maturing within one year issued
by Bank of America or other commercial banks which are rated in one of the top
two rating classifications by at lest one national rating agency; (viii)
Investments in commercial paper, maturing within 270 days, rated in one of the
top two rating classifications by at least one national rating agency; (ix)
Investments in repurchase agreements; (x) treasury stock; (xi) Investments in
money market instrument programs which are classified as current assets in
accordance with GAAP; (xii) Investments in foreign currency risk hedging
contracts used in the ordinary course of business; and (xiii) Investments in
Securitization Entities.

        “Restricted Subsidiary” means any Subsidiary (a) at least a majority of
the voting securities of which are owned by the Company and/or one or more
Wholly-Owned Restricted Subsidiaries, and (b) which the Company has not
designated as an Unrestricted

A-11

        “Restricted Subsidiary” means any Subsidiary (a) at least a majority of
the voting securities of which are owned by the Company and/or one or more
Wholly-Owned Restricted Subsidiaries, and (b) which the Company has not
designated as an Unrestricted Subsidiary in accordance with Section 10.8;
provided that upon any Unrestricted

        “Securities Act” means the Securities Act of 1933, as amended from time
to time.

        “Security” has the meaning set forth in section 2(l) of the Securities
Act.

        “Securitization Debt” for the Company and the Restricted Subsidiaries
shall mean, in connection with any Permitted Securitization Program, (a) any
amount as to which any Securitization Entity or other Person has recourse to the
Company or any Restricted Subsidiary with respect to such Permitted
Securitization Program by way of a Guaranty and (b) the amount of any reserve
account or similar account or asset shown as an asset of the Company or a
Restricted Subsidiary under GAAP that has been pledged to any Securitization
Entity or any other Person in connection with such Permitted Securitization
Program.

        “Securitization Entity” means a wholly-owned Subsidiary (other than a
Restricted Subsidiary) of the Company (or another Person in which the Company or
any of its Subsidiaries makes an investment and to which the Company or any of
its Subsidiaries transfers receivables and related assets) that engages in no
activities other than in connection with the financing of receivables and that
is designated by the Board of Directors of the Company (as provided below) as a
Securitization Entity (i) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (A) is guaranteed by the Company
or any of its Subsidiaries (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (B) is recourse to or obligates the Company or any of its
Subsidiaries in any way other than pursuant to Standard Securitization
Undertakings, or (C) subjects any property or asset of the Company or any other
Subsidiary of the Company, directly or indirectly, continently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (ii) with which neither the Company nor any of its Subsidiaries
has any material contract, agreement, arrangement or understanding other than on
terms no less favorable to the Company or such Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of the Company,
other than fees payable in the ordinary course of business in connection with
servicing receivables of such entity, and (iii) to which neither the Company nor
any of its Subsidiaries has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

        “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

        “Senior Secured Creditor” means (a) each holder of a Note, (b) each
holder of a 3.03% Senior Note due October 12, 2010 issued pursuant to that
certain Note Purchase Agreement dated as of October 12, 2000, and (c) each
lender under a Significant Credit Facility.

        “Senior Secured Indebtedness” means the Indebtedness of the Company
under (a) this Agreement and the Notes, (b) the 3.03% Senior Notes due October
12, 2010 issued pursuant to that certain Note Purchase Agreement dated as of
October 12, 2000, and (c) any Significant Credit Facility.

A-12

        “Significant Credit Facility” means (a) any Credit Facility that has at
least $7,500,000 available to be borrowed and/or outstanding at any time, and
(b) any Credit Facility if the aggregate amount available to be borrowed and/or
outstanding under all of the Credit Facilities exceeds $25,000,000 at any time;
provided that the term “Significant Credit Facility” shall not include any
Priority Indebtedness to the extent that such Priority Indebtedness is permitted
by Section 10.5(a)(ii), any Indebtedness secured by a Lien permitted by Section
10.3(h), or any Indebtedness secured by a Lien renewing, extending or replacing
Liens as described in Section 10.3(m).

        “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any of its
Subsidiaries that are reasonably customary in a receivables securitization
transaction.

        “Structuring Fee” shall have the meaning provided in Section 2B(8)(i).

        “Subsidiary” means, as to any Person, (a) any corporation of which more
than 50% of the issued and outstanding Equity Securities having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries or by one or more of
such Person’s other Subsidiaries, (b) any partnership, joint venture, limited
liability company or other association of which more than 50% of the equity
interest having the power to vote, direct or control the management of such
partnership, joint venture, limited liability company or other association is at
the time owned and controlled by such Person, by such Person and one or more of
the other Subsidiaries or by one or more of such Person’s other Subsidiaries, or
(c) any other Person included in the financial statements of such Person on a
consolidated basis.. Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

        “Subsidiary Guarantors” means all current and future Material Domestic
Subsidiaries of the Company.

        “Subsidiary Guaranty” means that certain Subsidiary Guaranty,
substantially in the form of Exhibit E hereto, dated as of the date hereof,
executed and delivered by the Subsidiary Guarantors, as amended, supplemented
and modified from time to time.

        “Swap Agreement” means (a) any and all rate swap transactions, basis
swaps, forward rate transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
provided that any such transaction is governed by or subject to a Master
Agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International

A-13

Swaps and Derivatives Association, Inc., or any other master agreement published
by any successor organization thereto (any such master agreement, together with
any related schedules, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

      “Taxes” is defined in Section 14.4(a).

        “Total Indebtedness” means, at any date of determination, the sum of (i)
the total of all Indebtedness of the Company and the Restricted Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Company and the Restricted Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Company and the Restricted Subsidiaries in accordance with
GAAP, plus (ii) the aggregate amount of Indebtedness of the Company to any of
its Restricted Subsidiaries that is not subordinated to the Notes pursuant to an
Amended and Restated Subordination Agreement substantially in the form set forth
in Exhibit F.

        “Unrestricted Subsidiary” means any Subsidiary which is designated as an
Unrestricted Subsidiary on Schedule B or is designated as such in writing by the
Company to each of the holders of the Notes pursuant to Section 10.8; provided
that no Material Subsidiary shall be an Unrestricted Subsidiary.

        “Wholly-Owned Restricted Subsidiary” means, at any time, (a) with
respect to Domestic Subsidiaries, any Restricted Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other wholly-owned Restricted Subsidiaries at such time, and (b) with
respect to Foreign Subsidiaries, any Restricted Subsidiary ninety-five percent
(95%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Restricted Subsidiaries at such time.

        “Yen” means the lawful currency of Japan.

A-14







SCHEDULE B
UNRESTRICTED SUBSIDIARIES

Shanghai Nu SKin Daily-Use and Health Products Co., Ltd., a Chinese company
Nu Skin Enterprises Singapore Pte. Lts., a Singapore corporation
Nu Skin (Malaysia) Sdn. Bhd., a Malaysian corporation
Cygnus Resources, Inc., a Delaware corporation










SCHEDULE 5.8
LITIGATION

None.








SCHEDULE 5.11
LICENSES, PERMITS, ETC.

  1.   The Company's Taiwan subsidiary has received a claim for infringement of
patent rights in respect of hand-set free equipment for mobile phones. Nu Skin
Taiwan's counsel drafted letters of reply, but has not recieved any responses
from the claimant. The Company does not believe that the claimants will pursue
the claim any further.


  2.   The Company is party to routine trademark matters involving oppositions
to various trademarks of the Comapny and the trademarks of other parties in its
markets world-wide.










SCHEDULE 10.3
LIENS

  1.   The Company has granted a security interest in 65% of its shares of stock
of Nu Skin Japan Co., Ltd. to State Street Bank and Trust of California as
collateral agent for the lenders party to that certain Intercreditor Agreement
dated as of October 12, 2000, as amended from time to time to add additional
lenders as parties and to make certain other changes.


  2.   The Company and its subsidiaries have netered into various operating
leases for equipment. Many of the equipment vendors have filed UCC notice
filings with respect to these leases.








EXHIBIT A


[FORM OF NOTE]


[NU SKIN ENTERPRISES, INC.]
[NAME OF ISSUER SUBSIDIARY]


SERIES __ SENIOR NOTE


NO.                                       


CURRENCY AND ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

        FOR VALUE RECEIVED, the undersigned, [NU SKIN ENTERPRISES, INC. (herein
called the “Company”)] [name of ISSUER SUBSIDIARY (herein called the “Issuer
Subsidiary”)], a corporation organized and existing under [the laws of Delaware]
[_______], hereby promises to pay to [________________], or registered assigns,
the principal sum of                                [specify principal amount
and currency] [on the Final Maturity Date specified above] [, payable on the
Principal Payment Dates and in the amounts specified above, and on the Final
Maturity Date as specified above in an amount equal to the unpaid balance of the
principal hereof,] with interest (computed on the basis of a [360-day year of
twelve 30-day months)]1 [365-day year and actual days elapsed)]2 (a) on the
unpaid balance thereof at the Interest Rate per annum specified above, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of any Make-Whole Amount and any overdue payment of interest,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the Default Rate.

        Payments of principal, Make-Whole Amount, if any, and interest are to be
made at The Bank of New York in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of
[specify country or European Union].

        This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to a Private Shelf Agreement, dated as of August 26, 2003 (as
from time to time amended, herein called the “Agreement”), between Nu Skin
Enterprises, Inc. (the “Company”) and each Issuer Subsidiary which becomes party
thereto, on the one hand,





and is entitled to the benefits thereof. Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement. Each
holder of this Note will be deemed, by its acceptance hereof, (i) to have agreed
to the confidentiality provisions set forth in Section 20 of the Agreement, and
(ii) to have made the representations set forth in Section 6 of the Agreement.
This Note is secured by the Collateral Documents and is guaranteed by the
Subsidiary Guarantors pursuant to the Subsidiary Guaranty.

        This Note is subject to optional prepayment, in whole or from time to
time in part, on the terms specified in the Agreement.

        This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for the then outstanding principal amount will be issued to, and registered in
the name of, the transferee. Prior to due presentment for registration of
transfer, the [Company] [Issuer Subsidiary] may treat the person in whose name
this Note is registered as the owner hereof for the purpose of receiving payment
and for all other purposes, and the [Company] [Issuer Subsidiary] shall not be
affected by any notice to the contrary.

        [This Note is guaranteed by the Company pursuant to the Parent Guaranty
set forth in the Agreement.]

        In case an Event of Default shall occur and be continuing, the principal
of this Note may be declared or otherwise become due and payable in the manner,
at the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.

        This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State (other than Section
5-1401 of the New York General Obligations Law) that would require the
application of the laws of a jurisdiction other than such State.

[NU SKIN ENTERPRISES, INC.]
[NAME OF ISSUER SUBSIDIARY]


By:
Name:
Title:














EXHIBIT D


[FORM OF OPINION OF GENERAL COUNSEL


TO THE COMPANY, THE SUBSIDIARY GUARANTORS, AND, IF APPLICABLE, THE ISSUER
SUBSIDIARY]

[Letterhead of Nu Skin Enterprises, Inc.]

[Date of Closing Day]

[Name of Each Purchaser]
c/o Prudential Capital Group
Four Embarcadero Center, Suite 2700
San Francisco, California 94111-4180

      Re: Nu Skin Enterprises, Inc. – Series ___ Note Issuance

Ladies and Gentlemen:

        I am the General Counsel of Nu Skin Enterprises, Inc., a Delaware
corporation (the “Company”), [and _______, a _______ corporation (the “Issuer
Subsidiary”),] and in such capacity have represented the Company[, the Issuer
Subsidiary] and certain of the Company’s subsidiaries listed on Schedule I
hereto (the “Subsidiaries,” and together with the Company [and the Issuer
Subsidiary], the “Note Parties”), in connection with (i) the issuance and sale
by [the Company] [the Issuer Subsidiary] on today’s date of [describe Notes] (
the “Notes”) to the Purchaser[s] pursuant to the Private Shelf Agreement dated
as of August 19, 2003 (the “Agreement”) by and among the Company [and the Issuer
Subsidiary)], on the one hand, and Prudential Investment Management, Inc.
(“Prudential”) and each Prudential Affiliate which has become bound by certain
provisions thereof, on the other hand, (ii) the execution of the Subsidiary
Guaranty, dated as of August 26, 2003, by each of the Subsidiaries in favor of
Prudential and each of the holders of the Notes issued pursuant to the Agreement
(the “Subsidiary Guaranty”), (iii) the execution and delivery of the Pledge
Agreement dated as of October 12, 2000, by State Street Bank and Trust Company
of California, N.A. (the “Collateral Agent”) and the Company (the “Pledge
Agreement”), (iv) the Amended and Restated Collateral Agency and Intercreditor
Agreement dated as of August 26, 2003 (the “Intercreditor Agreement”) by and
among the Purchasers, the other senior creditors identified therein, and the
Collateral Agent and acknowledged by the Company, the Subsidiaries and any
Issuer Subsidiary which may become party to the Agreement, and (v) the execution
and delivery of the Amended and Restated Subordination Agreement dated as of
August 26, 2003 (the “Subordination Agreement”) by the Company and each of the
Subsidiaries and Nu Skin Japan Co., Ltd., [and (vi) the execution and delivery
of the Foreign Subsidiary Guaranty, dated as of _________, by __________ in
favor of Prudential and each of the holders of the Notes issued pursuant to the
Agreement (the “Foreign Subsidiary Guaranty”)]. [Note: clause (vi) only relevant
if Issuer

Subsidiary is a Foreign Subsidiary that must execute a Foreign Subsidiary
Guaranty.] The Agreement, together with the Notes, the Subsidiary Guaranty, the
Intercreditor Agreement, the Pledge Agreement and the Subordination Agreement
[and the Foreign Subsidiary Guaranty] are collectively referred to in this
opinion as the “Transaction Documents”). [The Company has provided its Parent
Guaranty with respect to the Notes pursuant to the Agreement.]

        This opinion is delivered to you pursuant to Section 3A(v) of the
Agreement and with the understanding that you are purchasing the Notes in
reliance hereon. Capitalized terms not otherwise defined herein are used herein
with the meanings ascribed to such terms in the Agreement. “Applicable Laws”
shall mean those laws, rules and regulations that in my experience, based on the
nature of the transactions contemplated by the Transaction Documents and the
nature of the business of the Company and its Subsidiaries [and the Issuer
Subsidiary], are normally applicable to the transactions contemplated by the
Transaction Documents (provided that the term “Applicable Laws” does not include
(i) state securities laws, (ii) anti-fraud laws, or (iii) any law, rule or
regulation that may have become applicable to the transactions contemplated by
the Transaction Documents because of any fact specifically pertaining to the
Purchasers) but without having made any special investigation concerning the
applicability of any other law, rule or regulation. “Charter Documents” shall
mean the Articles or Certificate of Incorporation, as the case may be, and the
Bylaws, of a corporate entity [and ________ [specify if relevant]].

        In connection with this opinion, I have examined the following
documents:

    (a)        counterparts of the Agreement, together with all schedules and
exhibits thereto, executed by each of the parties thereto;

    (b)        counterparts of the Subsidiary Guaranty, together with all
schedules and exhibits thereto, executed by each of the parties thereto;

    (c)        counterparts of the Pledge Agreement, together with all schedules
and exhibits thereto, executed by each of the parties thereto;

    (d)        counterparts of the Intercreditor Agreement, together with all
schedules and exhibits thereto, executed by each of the parties thereto;

    (e)        counterparts of a Subordination Agreement, executed by each of
the parties thereto;

    [(f)        counterparts of the Subsidiary Guaranty, together with all
schedules and exhibits thereto, executed by each of the parties thereto;]

    [(f)][(g)]        originals of the Notes, executed by the [Company] [Issuer
Subsidiary];

    [(g)][(h)]        certificates of public officials from the States of
Delaware and Utah [and _____________ [for the applicable Issuer Subsidiary]] as
I have deemed necessary for the purpose of rendering this opinion;

    [(h)][(i)]        the Charter Documents of the Company[, the Issuer
Subsidiary] and the Subsidiaries, in each case as amended to date;

    [(i)][(j)]        certified copies of resolutions of the [Board of
Directors] of the Company[, the Issuer Subsidiary] and of each Subsidiary
relating to the respective Transaction Documents; and

    [(j)][(k)]        such other documents, instruments and certificates as I
have deemed necessary for the purpose of rendering this opinion.

        In my examination of the Transaction Documents, to the extent my
opinions set forth below are dependent thereon, I have assumed without
independent investigation that (i) each party to each Transaction Document
(other than any Note Party) is a corporation or other entity duly incorporated
or otherwise organized and validly existing under the laws of the jurisdiction
of its incorporation or organization, (ii) each party to each Transaction
Document (other than any Note Party) has full corporate power and authority to
execute, deliver and perform each Transaction Document to which it is a party,
(iii) the execution, delivery and performance by each party (other than any Note
Party) of each Transaction Document to which it is a party has been duly
authorized by all necessary corporate action, (iv) the genuineness of all
signatures (other than those of any Note Party), (v) the authenticity of all
documents submitted to me as originals, (vi) the conformity to originals of all
such documents submitted to me as copies, (vii) each Transaction Document has
been duly executed and delivered by each of the parties thereto (other than any
Note Party), and (viii) the Company has, or will have at the relevant time,
rights in the Pledged Securities (as hereinafter defined) in which the Company
has granted a security interest to the Collateral Agent within the meaning of
Section 9-203(b)(2) of the NYUCC (as hereinafter defined) at all times relevant
to this opinion.

        As to all questions of fact material to my opinions below, I have relied
upon, without independent investigation, and assumed the accuracy and
completeness of, the representations and warranties of the parties to the
Transaction Documents contained in the Transaction Documents and the
certificates of such parties or their officers, partners, or managers, as the
case may be, or of public officials. I have made no independent investigation of
any of the facts stated in any of the representations.

        Based upon and subject to the foregoing and subject to the limitations
and qualifications set forth below, I am of the opinion that:

    1.        The Company has been duly incorporated and is validly existing and
in good standing as a corporation under the laws of the State of Delaware and is
duly qualified as a foreign corporation to do business and is in good standing
in the State of Utah. [The Issuer Subsidiary has been duly incorporated and is
validly existing and in good standing as a corporation under the laws of the
State of [________] and is duly qualified as a foreign corporation to do
business and is in good standing in the State of Utah.] Each Subsidiary has been
duly [incorporated in its respective state of incorporation and is validly
existing and in good standing as corporation under the laws of such state]
[alternative language, as appropriate, if any Subsidiary is not a corporation],
and each Subsidiary that is a Delaware corporation is duly qualified as a
foreign corporation to do business, and is in good standing, in the State of
Utah.


    2.        The execution, delivery and performance by each Note Party of each
Transaction Document to which it is a party are within its corporate powers and
have been duly authorized by all necessary [corporate] [alternative language, as
appropriate, if any Subsidiary is not a corporation] action. The execution,
delivery and performance by each Note Party of each Transaction Document to
which it is a party do not, and will not, contravene its respective Charter
Documents or any Applicable Laws.


    3.        No order, filing, consent or approval of any Governmental
Authority under Applicable Laws or filing with any Governmental Authority is
required on the part of any Note Party in connection with the execution,
delivery or performance by such Note Party of any Transaction Document to which
it is a party except as expressly contemplated by the Transaction Documents and
except such as have been made or obtained and are in full force and effect and
routine governmental filings required in the ordinary course of business.


    4.        Each Transaction Document has been duly executed and delivered by
each Note Party that is a party thereto.


    5.        Each Transaction Document constitutes the legal, valid and binding
obligation of each Note Party, enforceable against each such Note Party in
accordance with its respective terms.


    6.        Neither the extension of credit evidenced by the Notes nor the use
of proceeds thereof will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.


    7.        The Pledge Agreement and delivery to the Collateral Agent in the
State of New York of the security certificates representing the shares of stock
identified in Schedule I to the Pledge Agreement (the “Pledged Securities”)
endorsed to the Collateral Agent or in blank, created in favor of the Collateral
Agent, as security for the payment of the Secured Obligations (as defined in the
Pledge Agreement), a perfected security interest under the Uniform Commercial
Code as in effect on the date of the Pledge Agreement in the State of New York
(the “NYUCC”) in the Pledged Securities, and such perfected security interest
continues to be in full force and effect. Assuming the Collateral Agent acquired
its interest in such Pledged Securities in good faith and without notice of any
adverse claims (as to which I express no opinion), the Collateral Agent has
acquired its security interest in such Pledged Securities free of adverse claims
within the meaning of the NYUCC.


    8.        Assuming the accuracy of (i) the Company’s representations in the
first sentence of Section 5.13 of the Agreement and (ii) your representations in
Section 6.1 of the Agreement, it is not necessary in connection with the
execution and delivery of the Notes under the circumstances contemplated by the
Agreement to register the Notes under the Securities Act of 1933, as amended or
to qualify an indenture in respect thereof under the Trust Indenture Act of
1939, as amended.


    9.        No Note Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


    10.        Assuming that the State of New York has a sufficient relationship
to the parties to the Transaction Documents or the transactions contemplated in
the Transactions, in any proceedings duly taken in the courts of the State of
Utah or a United States court sitting in the State of Utah to enforce any
Transaction Document, the choice of New York law as the substantive law
governing such Transaction Document would be recognized and such law would be
applied.


        At your request, I also confirm to you the following:

    (i)        The execution and delivery by each Note Party of each Transaction
Document to which it is a party do not, and the performance by each Note Party
of each Transaction Document to which it is a party will not, (i) violate,
breach or result in default under, or result in the imposition of any Lien upon
any property of any Note Party pursuant to, the [describe all material credit
agreements] or, to my knowledge, any existing obligation or restriction on any
Note Party under any other agreement, instrument or indenture applicable to it,
or (ii) to my knowledge, breach or otherwise violate any existing obligation of
or restriction on any Note Party under any order, judgment or decree applicable
to it.

    (ii)        To my knowledge, except as disclosed in the Transaction
Documents, no actions, suits, proceedings or investigations are pending or
threatened against any Note Party before any Governmental Authority or
arbitrator that (a) could reasonably be expected (alone or in the aggregate) to
have a Material Adverse Effect or (b) seek to enjoin, either directly or
indirectly, the execution, delivery or performance by any Note Party of any
Transaction Documents to which it is a party or the transactions contemplated
thereby.

        The opinions and confirmations set forth herein are predicated upon,
limited by and subject to the following assumptions, qualifications, limitations
and exceptions in addition to those set forth elsewhere herein:

    A.        I am an attorney admitted to practice in the State of Utah. Except
as set forth below, the opinions expressed above are limited to the laws of the
State of Utah, the State of New York (as to the opinion expressed in paragraphs
5 and 7) and the federal laws of the United States, and I do not express any
opinion herein concerning any other law. In rendering the opinions set forth in
paragraphs 1 and 2, to the extent such opinions concern the corporations
incorporated under Delaware law, such opinions are limited to the published
compilations of the Delaware General Corporation Law. In rendering the opinions
set forth in paragraph 1, to the extent such opinions concern Delaware
corporations, I have relied solely on (i) my review of the certificates of
incorporation certified by the Secretary of State of Delaware, (ii) my review of
the current published compilations of the Delaware General Corporation Law
regarding the required content and execution of a certificate of incorporation,
(iii) Certificates of Good Standing issued by the Secretary of State of
Delaware, and (iv) Section 105 of the Delaware General


Corporation Law regarding the required content and execution of a certificate of
incorporation, (iii) Certificates of Good Standing issued by the Secretary of
State of Delaware, and (iv) Section 105 of the Delaware General Corporation Law
which provides that a certificate of incorporation duly certified by the
Secretary of State and accompanied by the certificate of the recorder of the
county in which it has been recorded, shall be received in all courts, public
offices, and official bodies, as prima facie evidence of: (a) due execution,
acknowledgment, filing and recording of the instrument; (b) observance and
performance of all acts and conditions necessary to have been observed and
performed precedent to the instrument becoming effective; and (c) any other
facts required or permitted by law to be stated in the instrument. I note that
the Transaction Documents are governed by the laws of the State of New York, and
for purposes of the opinions expressed in paragraphs 5and 7, I have assumed that
the laws of the State of New York are the same as the laws of the State of Utah.
[Note: For any Issuer Subsidiary not incorporated in the State of Delaware, this
paragraph will need to be modified to address the relevant state.]


    B.        The qualification of the confirmations requested by the words “to
my knowledge” or “of which I have knowledge” is intended to indicate that I do
not have current and actual knowledge of the inaccuracy of such statement.
However, except as expressly indicated in the following sentence, I have not
undertaken any independent investigation to determine the accuracy of such
statement. I have, however, made inquiry of each of the in-house counsel of the
Company with respect to each matter and have also made inquiry to the Chief
Executive Officer and Chief Financial Officer of the Company with respect to
each matter.


    C.        My opinion in paragraph 5 is subject to the effect of any
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar law
affecting creditors’ rights generally.


    D.        My opinion in paragraph 5 is subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law) and the availability of specific performance
or any other equitable remedy. Such principles of equity are of general
application, and in applying such principles a court, among other things, might
not allow a creditor to accelerate the maturity of a debt, or might decline to
order the Note Parties to perform covenants. Such principles applied by a court
might include a requirement that creditors act with reasonableness and in good
faith. Such a requirement might be applied, among other situations, to the
provisions of any Transaction Document purporting to authorize conclusive
determinations by any Purchaser. Further, Section 2.4.e. of the Subsidiary
Guaranty, which provides that the liabilities of the parties thereto shall not
be affected by amendments, waivers or similar actions with respect to the Note
Documents might be enforceable only to the extent that such amendments, waivers
or other actions are not so material as to constitute a new contract among the
parties.


    E.        My opinion in paragraph 7 is subject to the following
qualifications:


    (1)        in the case of property that becomes Pledged Collateral (as
defined in the Pledge Agreement) after the date hereof, Section 552 of the
Federal Bankruptcy Code limits the extent to which property acquired by a debtor
after the commencement of a case under the Federal Bankruptcy Code may be
subject to a security interest arising from a security agreement entered into by
the debtor before the commencement of such case;


    (2)        in the case of proceeds, continuation of perfection of the
Collateral Agent’s security interest therein is limited to the extent set forth
in Section 9-3115 of the NYUCC;


    (3)        I express no opinion as to the priority of security interests as
against any lien creditor (as defined in Section 9-102(a)(52) of the NYUCC) to
the extent set forth in Section 9-323(b) of the NYUCC;


    (4)        in the case of the issuance or other distribution in respect of
the Pledged Collateral of additional instruments (as such term is defined in
Article 9 of the NYUCC), the security interest of the Collateral Agent therein
will be perfected only if possession thereof is obtained in accordance with the
provisions of Article 9 of the NYUCC;


    (5)        in the case of the Pledged Collateral consisting of investment
property (as defined in Article 9 of the NYUCC), Sections 9-312, 9-314 and 9-106
of the NYUCC provide that perfection of a security interest in such investment
property may be perfected by control (as defined in Article 8 of the NYUCC) or
by filing;


    (6)        I have assumed that the Collateral Agent will maintain possession
of the Pledged Securities in the State of New York; and


    (7)        in the case of property of a type as to which the Federal laws of
the United States have preempted the NYUCC with respect to the validity or
perfection of the security interest therein, the security interest may not be
valid or perfected without compliance with applicable Federal law. In addition,
Federal and State securities laws may limit the right to transfer or dispose of
Pledged Collateral which may constitute securities under such laws.


    F.        I express no opinion as to any provision in the Transaction
Documents providing for the payment or reimbursement of costs or expenses or
indemnifying a party or the waiver of rights, to the extent such provisions may
be held unenforceable as contrary to public policy.


    G.        I express no opinion as to the enforceability of Section 14.3 of
the Agreement and Section 2.16 of the Subsidiary Guaranty providing for the
respective Note Party’s payments of obligations to the Purchaser in the
Available Currency in which the Notes are denominated after a court judgment in
another currency.


    H.        I advise you that Section 22.1 of the Agreement and Section 4.1 of
the Subsidiary Guaranty, which provide for non-exclusive jurisdiction of the
courts of the State of New York and federal courts sitting in the State of New
York, may not be binding on federal courts sitting in New York (or any federal
appellate court).


    I.        In addition to any other limitation by operation of law upon the
scope, meaning, or purpose of this letter, this letter speaks only as of the
date hereof. I have no obligation to advise the recipients of this letter of
changes of law or fact that may occur after the date hereof even though the
change may affect the legal analysis, a legal conclusion or any informational
confirmation herein.


        The opinions expressed in this letter are solely for the use of the
Purchasers, and their successors and permitted transferees and assigns, in
matters directly related to the Agreement and the transactions contemplated
thereunder, and these opinions may not be relied on by any other persons or for
any other purpose.

Very truly yours,

D. Matthew Dorny
General Counsel









Schedule I

Nu Skin Enterprises Hong Kong, Inc.

Nu Skin International, Inc.

Nu Skin Taiwan, Inc.

Nu Skin United States, Inc.

Big Planet, Inc.

NSE Korea Ltd.